Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 1 of 258 PageID #: 1278




                               EXHIBIT J
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 2 of 258 PageID #: 1279




                                Ex. J - Page 1 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 3 of 258 PageID #: 1280




                                Ex. J - Page 2 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 4 of 258 PageID #: 1281




                                Ex. J - Page 3 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 5 of 258 PageID #: 1282




                                Ex. J - Page 4 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 6 of 258 PageID #: 1283




                                Ex. J - Page 5 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 7 of 258 PageID #: 1284




                                Ex. J - Page 6 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 8 of 258 PageID #: 1285




                                Ex. J - Page 7 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 9 of 258 PageID #: 1286




                                Ex. J - Page 8 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 10 of 258 PageID #: 1287




                                Ex. J - Page 9 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 11 of 258 PageID #: 1288




                                Ex. J - Page 10 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 12 of 258 PageID #: 1289




                                Ex. J - Page 11 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 13 of 258 PageID #: 1290




                                Ex. J - Page 12 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 14 of 258 PageID #: 1291




                                Ex. J - Page 13 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 15 of 258 PageID #: 1292




                                Ex. J - Page 14 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 16 of 258 PageID #: 1293




                                Ex. J - Page 15 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 17 of 258 PageID #: 1294




                                Ex. J - Page 16 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 18 of 258 PageID #: 1295




                                Ex. J - Page 17 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 19 of 258 PageID #: 1296




                                Ex. J - Page 18 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 20 of 258 PageID #: 1297




                                Ex. J - Page 19 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 21 of 258 PageID #: 1298




                                Ex. J - Page 20 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 22 of 258 PageID #: 1299




                                Ex. J - Page 21 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 23 of 258 PageID #: 1300




                                Ex. J - Page 22 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 24 of 258 PageID #: 1301




                                Ex. J - Page 23 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 25 of 258 PageID #: 1302




                                Ex. J - Page 24 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 26 of 258 PageID #: 1303




                                Ex. J - Page 25 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 27 of 258 PageID #: 1304




                                Ex. J - Page 26 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 28 of 258 PageID #: 1305




                                Ex. J - Page 27 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 29 of 258 PageID #: 1306




                                Ex. J - Page 28 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 30 of 258 PageID #: 1307




                                Ex. J - Page 29 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 31 of 258 PageID #: 1308




                                Ex. J - Page 30 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 32 of 258 PageID #: 1309




                                Ex. J - Page 31 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 33 of 258 PageID #: 1310




                                Ex. J - Page 32 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 34 of 258 PageID #: 1311




                                Ex. J - Page 33 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 35 of 258 PageID #: 1312




                                Ex. J - Page 34 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 36 of 258 PageID #: 1313




                                Ex. J - Page 35 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 37 of 258 PageID #: 1314




                                Ex. J - Page 36 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 38 of 258 PageID #: 1315




                                Ex. J - Page 37 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 39 of 258 PageID #: 1316




                                Ex. J - Page 38 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 40 of 258 PageID #: 1317




                                Ex. J - Page 39 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 41 of 258 PageID #: 1318




                                Ex. J - Page 40 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 42 of 258 PageID #: 1319




                                Ex. J - Page 41 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 43 of 258 PageID #: 1320




                                Ex. J - Page 42 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 44 of 258 PageID #: 1321




                                Ex. J - Page 43 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 45 of 258 PageID #: 1322




                                Ex. J - Page 44 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 46 of 258 PageID #: 1323




                                Ex. J - Page 45 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 47 of 258 PageID #: 1324




                                Ex. J - Page 46 of 46
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 48 of 258 PageID #: 1325




                               EXHIBIT K
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 49 of 258 PageID #: 1326




                                Ex. K - Page 1 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 50 of 258 PageID #: 1327




                                Ex. K - Page 2 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 51 of 258 PageID #: 1328




                                Ex. K - Page 3 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 52 of 258 PageID #: 1329




                                Ex. K - Page 4 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 53 of 258 PageID #: 1330




                                Ex. K - Page 5 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 54 of 258 PageID #: 1331




                                Ex. K - Page 6 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 55 of 258 PageID #: 1332




                                Ex. K - Page 7 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 56 of 258 PageID #: 1333




                                Ex. K - Page 8 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 57 of 258 PageID #: 1334




                                Ex. K - Page 9 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 58 of 258 PageID #: 1335




                               Ex. K - Page 10 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 59 of 258 PageID #: 1336




                               Ex. K - Page 11 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 60 of 258 PageID #: 1337




                               Ex. K - Page 12 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 61 of 258 PageID #: 1338




                               Ex. K - Page 13 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 62 of 258 PageID #: 1339




                               Ex. K - Page 14 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 63 of 258 PageID #: 1340




                               Ex. K - Page 15 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 64 of 258 PageID #: 1341




                               Ex. K - Page 16 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 65 of 258 PageID #: 1342




                               Ex. K - Page 17 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 66 of 258 PageID #: 1343




                               Ex. K - Page 18 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 67 of 258 PageID #: 1344




                               Ex. K - Page 19 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 68 of 258 PageID #: 1345




                               Ex. K - Page 20 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 69 of 258 PageID #: 1346




                               Ex. K - Page 21 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 70 of 258 PageID #: 1347




                               Ex. K - Page 22 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 71 of 258 PageID #: 1348




                               EXHIBIT L
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 72 of 258 PageID #: 1349



Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5997-WH    Internet #301868377   Store SKU #1002578066




    Share         Save to Favorites          Print


Exclusive


Defiant
180° White Motion Activated Outdoor Integrated LED Twin
Head Flood Light with Adjustable Color Temperature
               (340)    Write a Review       Questions & Answers (43)

 • Hardwired Floodlight featuring wall or eave-mount installation
 • 180-degree motion detection with up to 70 ft. range
 • Integrated LED with 2350 lumen output and 31.64 watt equivalence


$
    89 97
Fixture Color/Finish: White




                                             Ex. L - Page 1 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 73 of 258 PageID #: 1350



Light Beam Angle: 180

 180       270




Quantity         -         1           +


         Pick Up In Store Today

        Aisle 51, Bay 015 Text to Me

         4 in stock at Sixes Road

                                                    Add to Cart

        Check Nearby Stores



                                                    or

         We'll Deliver It to You

        Order within 3 hrs 34 mins
        to get it by March 20

        Free Delivery

                                                    Add to Cart

        Delivery Options



                                     We're unable to ship this item to:
                                             GU, PR, VIMore


                                                         Easy returns in store and online
        Or buy now with                                  Learn about our return policy




                                           Ex. L - Page 2 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 74 of 258 PageID #: 1351



  Product Overview
  Make your home more secure and stylish with this motion activated outdoor flood light. The
  Adjustable Color Temperature feature lets you adjust the light from Warm White (3,000k) to Day
  Light (5,000k) to coordinate with your outdoor decorative lighting. The DualBrite feature warns
  would-be intruders away with its 2350 lumen light output, so you enjoy a safer, more beautiful
  home.


   • Adjustable color temperature feature allows you to adjust the color temperature from warm
     white (3,000k) to day light (5,000k) with a simple dial control located on the bottom of the
     motion sensor
   • DualBrite 2-level lighting comes pre-set at a warm white (3,000k) temperature, this feature
     beautifies, protects and saves energy by utilizing accent light from dusk-to-dawn and full light
     when motion is detected
   • Bright LED at 2350 Lumen output
   • 180° motion detection with up to 70 ft. range
   • Tool-free lamp head and sensor adjustment
   • DIY friendly with 3 easy steps to installation
   • Eave or wall mount
   • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
   • Click here for more information on Electronic Recycling Programs


   Info & Guides
     • Instructions / Assembly
     • Troubleshooting Guide
     • Warranty

   You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
   the Adobe Web site.




  Specifications
  Dimensions
   Product Depth (in.)

   9.54


                                          Ex. L - Page 3 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 75 of 258 PageID #: 1352



   Product Height (in.)

   6.36

   Product Length (in.)

   9.54

   Product Width (in.)

   7.13



  Details
   Actual Color Temperature (K)

   5000

   Adjustable Detection Sensitivity

   Yes

   Adjustable Lamp Head

   Yes

   Color Rendering Index (CRI)

   82

   Color Temperature

   Daylight

   Detection Range (ft.)

   70

   Dusk to Dawn

   Yes

   Exterior Lighting Product Type

   Floodlights




                                      Ex. L - Page 4 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 76 of 258 PageID #: 1353



   Fixture Color/Finish

   White

   Fixture Material

   Plastic

   Glass/Lens Type

   Frosted

   Included

   Hardware Included,Motion Sensor

   Light Beam Angle

   180

   Lumens

   2350

   Motion Sensing

   Yes

   Number of Lights

   2 Lights

   Outdoor Lighting Features

   Adjustable Detection Sensitivity,Adjustable
   Lamp Head,Dusk to Dawn,Motion
   Sensing,Weather Resistant

   Power Options

   Hardwired

   Power Type

   Hardwired

   Product Weight (lb.)



                                        Ex. L - Page 5 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 77 of 258 PageID #: 1354



   1.97lb

   Returnable

   90-Day

   Timer Included

   Yes

   Voltage

   Line Voltage

   Watt Equivalence

   31.64



  Warranty / Certifications
   Certifications and Listings

   1-UL Listed,ETL Listed,FCC Listed

   Manufacturer Warranty

   5 Years



  How can we improve our product information? Provide feedback.




                                       Ex. L - Page 6 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 78 of 258 PageID #: 1355



Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5997-BZ      Internet #301868376   Store SKU #1002578069




    Share             Save to Favorites        Print


Exclusive


Defiant
180° Bronze Motion Activated Outdoor Integrated LED Twin
Head Flood Light with Adjustable Color Temperature
               (340)       Write a Review      Questions & Answers (43)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 180-degree motion detection with up to 70 ft. range
 • Integrated LED with 2350 lumen output and 31.64 watt equivalence


$
    89 97
Fixture Color/Finish: Bronze




                                               Ex. L - Page 7 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 79 of 258 PageID #: 1356



Light Beam Angle: 180

 180       270




Quantity         -         1           +


         Pick Up In Store Today

        Aisle 51, Bay 015 Text to Me

         4 in stock at Sixes Road

                                                    Add to Cart

        Check Nearby Stores



                                                    or

         We'll Deliver It to You

        Order within 3 hrs 33 mins
        to get it by March 20

        Free Delivery

                                                    Add to Cart

        Delivery Options



                                     We're unable to ship this item to:
                                             GU, PR, VIMore


                                                         Easy returns in store and online
        Or buy now with                                  Learn about our return policy




                                           Ex. L - Page 8 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 80 of 258 PageID #: 1357



  Product Overview
  The New Defiant Twin Head Adjustable Color Temperature LED motion security light with
  DualBrite chases away night time darkness with a bright 2350 lumen light output. The Adjustable
  Color Temperature Feature allows you to adjust the color temperature from Warm White (3,000k)
  to Day Light (5,000k). This feature allows you to coordinate outdoor Decorative Lighting and
  Landscape lighting with your new Security Light for a Safe and Beautiful home.


   • Adjustable color temperature feature allows you to adjust the color temperature from warm
     white (3,000k) to day light (5,000k) with a simple dial control located on the bottom of the
     motion sensor
   • DualBrite 2-level light comes pre-set at a warm white (3,000k) temperature and this feature
     beautifies, protects and saves energy by utilizing accent light from dusk-to-dawn and full light
     when motion is detected
   • Bright LED at 2350 Lumen output
   • 180° motion detection with up to 70 ft. range
   • Tool-free lamp head and sensor adjustment
   • DIY friendly with 3 easy steps to installation
   • Wall or eave mount
   • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
   • Click here for more information on Electronic Recycling Programs


   Info & Guides
     • Instructions / Assembly
     • Troubleshooting Guide
     • Warranty

   You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
   the Adobe Web site.




  Specifications
  Dimensions
   Product Depth (in.)

   9.54


                                          Ex. L - Page 9 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 81 of 258 PageID #: 1358



   Product Height (in.)

   6.36

   Product Length (in.)

   9.54

   Product Width (in.)

   7.13



  Details
   Actual Color Temperature (K)

   5000

   Adjustable Detection Sensitivity

   Yes

   Adjustable Lamp Head

   Yes

   Color Rendering Index (CRI)

   82

   Color Temperature

   Daylight

   Detection Range (ft.)

   70

   Dusk to Dawn

   Yes

   Exterior Lighting Product Type

   Floodlights




                                      Ex. L - Page 10 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 82 of 258 PageID #: 1359



   Fixture Color/Finish

   Bronze

   Fixture Material

   Plastic

   Glass/Lens Type

   Frosted

   Included

   Hardware Included,Motion Sensor

   Light Beam Angle

   180

   Lumens

   2350

   Motion Sensing

   Yes

   Number of Lights

   2 Lights

   Outdoor Lighting Features

   Adjustable Detection Sensitivity,Adjustable
   Lamp Head,Dusk to Dawn,Motion
   Sensing,Weather Resistant

   Power Options

   Hardwired

   Power Type

   Hardwired

   Product Weight (lb.)



                                       Ex. L - Page 11 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 83 of 258 PageID #: 1360



   1.97lb

   Returnable

   90-Day

   Timer Included

   Yes

   Voltage

   Line Voltage

   Watt Equivalence

   31.64



  Warranty / Certifications
   Certifications and Listings

   1-UL Listed,ETL Listed,FCC Listed

   Manufacturer Warranty

   5 Year




  Recently Viewed Items




   Defiant 180° White
   Motion Activated
   Outdoor Integrated


                                       Ex. L - Page 12 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 84 of 258 PageID #: 1361




                               Ex. L - Page 13 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 85 of 258 PageID #: 1362



Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5886-WH    Internet #301886028   Store SKU #1002578077




    Share         Save to Favorites          Print


Exclusive


Defiant
270-degree White Motion Activated Outdoor Integrated LED
Triple Head Flood Light with Adjustable Color Temperature
               (340)    Write a Review       Questions & Answers (43)

 • Adjustable color temperature from warm white to daylight settings
 • 3 lamp heads for maximum light coverage
 • Easy to install with three easy steps


$
    109 00
Fixture Color/Finish: White




                                             Ex. L - Page 14 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 86 of 258 PageID #: 1363



Light Beam Angle: 270

 180       270




Quantity         -         1           +


         Pick Up In Store Today

        Aisle 51, Bay 015 Text to Me

         4 in stock at Sixes Road

                                                    Add to Cart

        Check Nearby Stores



                                                    or

         We'll Deliver It to You

        Order within 3 hrs 32 mins
        to get it by March 20

        Free Delivery

                                                    Add to Cart

        Delivery Options



                                     We're unable to ship this item to:
                                             GU, PR, VIMore


                                                         Easy returns in store and online
        Or buy now with                                  Learn about our return policy




                                           Ex. L - Page 15 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 87 of 258 PageID #: 1364



  Product Overview
  The New Defiant Triple Head Adjustable Color Temperature LED motion security light with
  DualBrite chases away night time darkness with a bright 2350 lumen light output. The Adjustable
  Color Temperature Feature allows you to adjust the color temperature from Warm White (3,000k)
  to Day Light (5,000k). This feature allows you to coordinate outdoor Decorative Lighting and
  Landscape lighting with your new Security Light for a Safe and Beautiful home.


   • Adjustable color temperature feature allows you to adjust the color temperature from warm
     white (3,000k) to day light (5,000k) with a simple dial control located on the bottom of the
     motion sensor
   • DualBrite 2-level light comes pre-set at a warm white (3,000k) temperature, feature beautifies,
     protects and saves energy by utilizing accent light from dusk-to-dawn and full light when
     motion is detected
   • Bright LED at 3000 Lumen output
   • 3 individual lamp heads allow light placement on the ground where you need it
   • 270-degree motion detection with up to 70 ft. range: wall or eave mount
   • Tool-free lamp head and sensor adjustment
   • DIY friendly with 3 easy steps to installation
   • Operating temperature range: -25-degreeC (-13-degreeF) to +50-degreeC (+120-degreeF)
   • Click here for more information on Electronic Recycling Programs


   Info & Guides
     • Instructions / Assembly
     • Troubleshooting Guide
     • Warranty

   You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
   the Adobe Web site.




  Specifications
  Dimensions
   Product Depth (in.)

   11.54


                                         Ex. L - Page 16 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 88 of 258 PageID #: 1365



   Product Height (in.)

   6.42

   Product Length (in.)

   11.54

   Product Width (in.)

   7.08



  Details
   Actual Color Temperature (K)

   5000

   Adjustable Detection Sensitivity

   Yes

   Adjustable Lamp Head

   Yes

   Color Rendering Index (CRI)

   82

   Color Temperature

   Daylight

   Detection Range (ft.)

   70

   Dusk to Dawn

   Yes

   Exterior Lighting Product Type

   Floodlights




                                      Ex. L - Page 17 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 89 of 258 PageID #: 1366



   Fixture Color/Finish

   White

   Fixture Material

   Plastic

   Glass/Lens Type

   Frosted

   Included

   Hardware Included,Motion Sensor

   Light Beam Angle

   270

   Lumens

   3000

   Motion Sensing

   Yes

   Number of Lights

   3 Lights

   Outdoor Lighting Features

   Adjustable Detection Sensitivity,Adjustable
   Lamp Head,Dusk to Dawn,Motion
   Sensing,Weather Resistant

   Power Options

   Hardwired

   Power Type

   Hardwired

   Product Weight (lb.)



                                       Ex. L - Page 18 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 90 of 258 PageID #: 1367



   2.61lb

   Returnable

   90-Day

   Timer Included

   Yes

   Voltage

   Line Voltage

   Watt Equivalence

   44.06



  Warranty / Certifications
   Certifications and Listings

   1-UL Listed,ETL Listed,FCC Listed

   Manufacturer Warranty

   5 Year




  Recently Viewed Items




   Defiant 180°           Defiant 180° White
   Bronze Motion          Motion Activated
   Activated Outdoor      Outdoor Integrated


                                       Ex. L - Page 19 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 91 of 258 PageID #: 1368




                               Ex. L - Page 20 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 92 of 258 PageID #: 1369



                                          Select Your Store Menards Pro            Help Center          Credit Center      Gift Cards      Gift Registry   Order Tracker


Heath Zenith® ColorTune White Integrated LED Tri Head Motion Sensor Outdoor Security Flood
Light
Adjustable Color Temperature
Model Number: HZV-5051-WH Menards® SKU: 3569247


                                                                                                      Online Price




                                                                                                        9997
                                                                                                      $
                                                                                                                     each


                                                                                                          Color: White



                                                                                                                          Not sure what to buy?
                                                                                                                          Check out our Buying Guides!

                                                                                                                                   VIEW NOW




                                            FREE Ship To Store                                                                  Shipping
                                     Enter Your ZIP Code for store information                                                    Available




  Description & Documents                                                                                                                                               

 This motion-activated LED security flood light will help bring more security          Features
 exactly where you need it. With a detection range of 70 feet and a motion                 • ColorTune technology allows for change in color temperature
 detection range of 240 degrees, no space will be left in the dark. The bright,            • Mounting hardware included
 energy saving LED light will automatically turn on when motion is detected and            • DualBrite® technology
 includes the DualBrite® feature. DualBrite® allows the light to provide low-level         • Easy installation mounting plate
 lighting and illuminates to full brightness when motion is detected for optimal           • Tool-free sensor and lamp head adjustment
 energy savings. The security light also gives you the option to change the color          • Dimmable for adjustable light brightness (manual dial on sensor head)
 temperature to daylight or to warm white.                                                 • This LED light has a CRI of 90, an adjustable color temperature of 2700K
                                                                                             (Warm light) to 5000K (Daylight), and is 3000 Lumens
                                                                                           • Life expectancy of 30,000 hours
 Shipping Dimensions: 15.16 H x 9.76 W x 5.91 D
 Shipping Weight: 3.75 lbs

 Brand Name: Heath Zenith




                                                                 Shop Our Design & Buy Tools! +



                                                                   Ex. L - Page 21 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 93 of 258 PageID #: 1370


   Specifications                                                                                                                                                                                               


     Overall Height                                      7.2 inch                                           Overall Width                                       15.5 inch

     Overall Depth                                       6.2 inch                                           Weight                                              2.75 pound

     Backplate Dimensions                                4.38 inch                                          Lighting Feature                                    Motion

     Product Type                                        Security Flood Light                               Power Source                                        Direct Wire

     Voltage                                             120V                                               Degree of Motion Detection                          240

     Detection Range                                     70 foot                                            Number of Bulbs Required                            None (uses Integrated LED)

     Maximum Wattage per Socket                          45                                                 Total Light Wattage                                 45

     Bulb Type                                           LED                                                Bulbs Included                                      No (Integrated LED)

     Light Color Temperature                             2700-5000 kelvin                                   Light Output                                        3000 lumen

     Material                                            Polycarbonate                                      Fixture Color Family                                White

     Fixture Color/Finish                                White                                              Shade/Diffuser Material                             Plastic

     Shade/Diffuser Color/Finish                         Frosted                                            Recommended Environment                             Outdoor

     Listing Agency Standards                            ETL Listed                                         Manufacturer Warranty                               5 year

     View Return Policy




Please Note: Prices, promotions, styles and availability may vary by store and online. Inventory is sold and received continuously throughout the day; therefore, the quantity shown may not be available when you
get to the store. This inventory may include a store display unit. Online orders and products purchased in-store qualify for rebate redemption. Mail-in Rebate is in the form of merchandise credit check, valid in-
store only. Merchandise credit check is not valid towards purchases made on MENARDS.COM®. By submitting this rebate form, you agree to resolve any disputes related to rebate redemption by binding
arbitration and you waive any right to file or participate in a class action. Terms and conditions available at www.rebateinternational.com®




                                                                                 Shop Our Design & Buy Tools! +



                                                                                    Ex. L - Page 22 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 94 of 258 PageID #: 1371



                                          Select Your Store Menards Pro            Help Center          Credit Center      Gift Cards      Gift Registry   Order Tracker


Heath Zenith® ColorTune Bronze Integrated LED Tri Head Motion Sensor Outdoor Security Flood
Light
Adjustable Color Temperature
Model Number: HZV-5051-BZ Menards® SKU: 3569248


                                                                                                      Online Price




                                                                                                        9997
                                                                                                      $
                                                                                                                     each


                                                                                                          Color: Bronze



                                                                                                                          Not sure what to buy?
                                                                                                                          Check out our Buying Guides!

                                                                                                                                   VIEW NOW




                                            FREE Ship To Store                                                                  Shipping
                                     Enter Your ZIP Code for store information                                                    Available




  Description & Documents                                                                                                                                               

 This motion-activated LED security flood light will help bring more security          Features
 exactly where you need it. With a detection range of 70 feet and a motion                 • ColorTune technology allows for change in color temperature
 detection range of 240 degrees, no space will be left in the dark. The bright,            • Mounting hardware included
 energy saving LED light will automatically turn on when motion is detected and            • DualBrite® technology
 includes the DualBrite® feature. DualBrite® allows the light to provide low-level         • Easy installation mounting plate
 lighting and illuminates to full brightness when motion is detected for optimal           • Tool-free sensor and lamp head adjustment
 energy savings. The security light also gives you the option to change the color          • Dimmable for adjustable light brightness (manual dial on sensor head)
 temperature to daylight or to warm white.                                                 • This LED light has a CRI of 90, an adjustable color temperature of 2700K
                                                                                             (Warm light) to 5000K (Daylight), and is 3000 Lumens
                                                                                           • Life expectancy of 30,000 hours
 Shipping Dimensions: 15.16 H x 9.76 W x 5.91 D
 Shipping Weight: 3.75 lbs

 Brand Name: Heath Zenith




                                                                 Shop Our Design & Buy Tools! +



                                                                   Ex. L - Page 23 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 95 of 258 PageID #: 1372


   Specifications                                                                                                                                                                                              


     Overall Height                                      7.2 inch                                           Overall Width                                       15.5 inch

     Overall Depth                                       6.2 inch                                           Weight                                              2.75 pound

     Backplate Dimensions                                4.38 inch                                          Lighting Feature                                    Motion

     Product Type                                        Security Flood Light                               Power Source                                        Direct Wire

     Voltage                                             120V                                               Degree of Motion Detection                          240

     Detection Range                                     70 foot                                            Number of Bulbs Required                            None (uses Integrated LED)

     Maximum Wattage per Socket                          45                                                 Total Light Wattage                                 45

     Bulb Type                                           LED                                                Bulbs Included                                      No (Integrated LED)

     Light Color Temperature                             2700-5000 kelvin                                   Light Output                                        3000 lumen

     Material                                            Polycarbonate                                      Fixture Color Family                                Bronze

     Fixture Color/Finish                                Bronze                                             Shade/Diffuser Material                             Plastic

     Shade/Diffuser Color/Finish                         Frosted                                            Recommended Environment                             Outdoor

     Listing Agency Standards                            ETL Listed                                         Manufacturer Warranty                               5 year

     View Return Policy




Please Note: Prices, promotions, styles and availability may vary by store and online. Inventory is sold and received continuously throughout the day; therefore, the quantity shown may not be available when you
get to the store. This inventory may include a store display unit. Online orders and products purchased in-store qualify for rebate redemption. Mail-in Rebate is in the form of merchandise credit check, valid in-
store only. Merchandise credit check is not valid towards purchases made on MENARDS.COM®. By submitting this rebate form, you agree to resolve any disputes related to rebate redemption by binding
arbitration and you waive any right to file or participate in a class action. Terms and conditions available at www.rebateinternational.com®




                                                                                 Shop Our Design & Buy Tools! +



                                                                                    Ex. L - Page 24 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 96 of 258 PageID #: 1373




                               Ex. L - Page 25 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 97 of 258 PageID #: 1374




                               Ex. L - Page 26 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 98 of 258 PageID #: 1375




                               Ex. L - Page 27 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 99 of 258 PageID #: 1376




                               Ex. L - Page 28 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 100 of 258 PageID #: 1377




                                Ex. L - Page 29 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 101 of 258 PageID #: 1378




                                Ex. L - Page 30 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 102 of 258 PageID #: 1379




                                Ex. L - Page 31 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 103 of 258 PageID #: 1380




                                Ex. L - Page 32 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 104 of 258 PageID #: 1381




                                Ex. L - Page 33 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 105 of 258 PageID #: 1382




                                Ex. L - Page 34 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 106 of 258 PageID #: 1383




                                Ex. L - Page 35 of 35
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 107 of 258 PageID #: 1384




                                EXHIBIT M
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 108 of 258 PageID #: 1385




Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Internet #308772843      Model # HZ-8813-BZ




     Share            Save to Favorites        Print

Heath Zenith
Twin Head Bronze Outdoor Integrated LED Dusk to Dawn
Activated Flood Light with Adjustable Color Temperature
                      Write the first Review    Ask the first question


 $
     72 58
                                               Ex. M - Page 1 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 109 of 258 PageID #: 1386

                        ♢




      Save up to $100 on your qualifying purchase.
      Apply for a Home Depot Consumer Card

Fixture Color/Finish: Bronze

  Bronze       White




     LET'S PROTECT THIS.
     Add a 2-year Home Depot Protection Plan for $12.00
     Learn More


Quantity        -           1         +


           Not in Your Store - We'll Ship It There

        Available for pickup
        February 19 - February 20

        We'll send it to Sixes Road for free pickup

                                                  Add to Cart

        Check Nearby Stores


                                                  or

           We'll Deliver It to You

        Free Delivery
        Get it byThu, Feb 20


                                                  Add to Cart

        Delivery Options




           Your Fastest Checkout
           Turn on Instant Checkout



                                          Ex. M - Page 2 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 110 of 258 PageID #: 1387




                               We're unable to ship this item to homes and stores in:
                                             GU, PR, VIMore



                                      Your local store: Sixes Road
                                        Store Details & Services


                                                       Easy returns in store and online
         Or buy now with                               Learn about our return policy




   Product Overview

   Introducing Color Tune technology that allows exterior home lighting to be customized from a
   warm white to daylight color temperature using a simple adjustable dial located on the light.
   Photocell technology allows the light to operate from dusk to dawn at night time only. LED
   technology provides long lasting bright energy efficient lighting from safety and security around the
   perimeter of the home.


    • Adjustable color temperature from warm white to daylight by simple dial control
    • Operates from dusk-to-dawn
    • 1850 Lumens output
    • Twin lamp head design with tool-free adjustment
    • Energy efficient LED technology
    • White finish
    • 5 year warranty
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from

    the Adobe Web site.




                                          Ex. M - Page 3 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 111 of 258 PageID #: 1388



          Shop This Collection from Heath Zenith
                                                                                 (2)




                                    Outdoor Security                Outdoor Wall
         View All (2)
                                    Li... (1)                       Lighting (1)

               Current Product




    Heath Zenith Twin Head            Heath Zenith Triple     Heath Zenith 1-Light
    Bronze Outdoor Integrated         Head Outdoor            Oil Rubbed Bronze
    LED Dusk to Dawn Activated        Integrated LED Dusk     Motion Activated
    Flood Light with Adjustable…      to Dawn Activated …     Outdoor Wall Lanter…
                    (0)                              (0)                   (4)



     $
         72 58   each
                                      $
                                          96 99               $
                                                                  51 06
           Item Selected                   Select This Item        Select This Item




                                   1 Item Selected            Add Item To Cart



    Shop This Collection from Heath Zenith




                                     Ex. M - Page 4 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 112 of 258 PageID #: 1389




                                Ex. M - Page 5 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 113 of 258 PageID #: 1390




   Sponsored Products




    PROBRITE High-         PROBRITE           PROBRITE 14-          PROBRITE Bright     PROBRITE
    Output 40-Watt         Architectural      Watt Integrated       Bronze 20-Watt      Watt Integrated
    Integrated LED         Round 50 Watt,     LED Area and          Integrated LED      LED Wall Pack
                  (126)                (12)                   (3)                 (5)

    $
     12796/package         $
                            22240/package     $
                                               11196/package        $
                                                                     9596/package       $
                                                                                         103
    Was $159.96            Was $278           Was $139.96           Was $119.96         Was $129.96




        Add To Cart            Add To Cart        Add To Cart           Add To Cart         Add To Cart



   Specifications

   Dimensions
    Product Depth (in.)

    6

    Product Height (in.)

    4.50

    Product Length (in.)

    6

    Product Width (in.)



                                       Ex. M - Page 6 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 114 of 258 PageID #: 1391



    8.75 in



   Details
    Actual Color Temperature (K)

    5000

    Adjustable Detection Sensitivity

    No

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    84

    Color Temperature

    White Adjustable Light

    Detection Range (ft.)

    0

    Dusk to Dawn

    Yes

    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish

    Bronze

    Fixture Material

    Plastic

    Glass/Lens Type

    Frosted


                                       Ex. M - Page 7 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 115 of 258 PageID #: 1392



    Included

    Mounting Hardware Included

    Lumens

    1850

    Motion Sensing

    No

    Number of Lights

    2 Lights

    Outdoor Lighting Features

    Adjustable Lamp Head,Dusk to
    Dawn,Weather Resistant

    Pack Size

    1 Pack

    Power Options

    Hardwired

    Power Type

    Line voltage

    Product Weight (lb.)

    1.39lb

    Returnable

    90-Day

    Timer Included

    No

    Voltage




                                   Ex. M - Page 8 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 116 of 258 PageID #: 1393



    Line Voltage

    Voltage Type

    Line Voltage



   Warranty / Certifications
    Certifications and Listings

    ETL Listed

    Manufacturer Warranty

    5 Year



   How can we improve our product information? Provide feedback.




                                       Ex. M - Page 9 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 117 of 258 PageID #: 1394




Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Internet #308772819      Model # HZ-8813-WH




     Share            Save to Favorites        Print

Heath Zenith
Twin Head White Outdoor Integrated LED Dusk to Dawn
Activated Flood Light with Adjustable Color Temperature
                (1)      Write a Review       Ask the first question


 $
     77 59
                                               Ex. M - Page 10 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 118 of 258 PageID #: 1395

                        ♢




      Save up to $100 on your qualifying purchase.
      Apply for a Home Depot Consumer Card

Fixture Color/Finish: White

  Bronze       White




     LET'S PROTECT THIS.
     Add a 2-year Home Depot Protection Plan for $12.00
     Learn More


Quantity        -           1         +


           Not in Your Store - We'll Ship It There

        Available for pickup
        February 19 - February 20

        We'll send it to Sixes Road for free pickup

                                                  Add to Cart

        Check Nearby Stores


                                                   or

           We'll Deliver It to You

        Free Delivery
        Get it byThu, Feb 20


                                                  Add to Cart

        Delivery Options




           Your Fastest Checkout
           Turn on Instant Checkout



                                          Ex. M - Page 11 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 119 of 258 PageID #: 1396




                               We're unable to ship this item to homes and stores in:
                                             GU, PR, VIMore



                                      Your local store: Sixes Road
                                        Store Details & Services


                                                       Easy returns in store and online
         Or buy now with                               Learn about our return policy




   Product Overview

   Introducing Color Tune technology that allows the exterior home lighting to be customized from a
   warm white to daylight color temperature using a simple adjustable dial located on the light.
   Photocell technology allows that light to operate from dusk to dawn at night time only. LED
   technology provides long lasting bright energy efficient lighting for safety and security around the
   perimeter of the home.


    • Adjustable color temperature from warm white to daylight by a simple dial control
    • Operates from dusk to dawn only
    • 1850 Lumens output
    • Twin lamp head design with toll-free adjustment
    • Energy efficient LED technology
    • White finish
    • 5 year warranty
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from

    the Adobe Web site.




                                          Ex. M - Page 12 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 120 of 258 PageID #: 1397



         Shop This Collection from Heath Zenith
                                                                         (1)



             Current Product




    Heath Zenith Twin Head            Heath Zenith Triple
    White Outdoor Integrated          Head Outdoor
    LED Dusk to Dawn Activated        Integrated LED Dusk
    Flood Light with Adjustable…      to Dawn Activated …
                   (1)                               (1)



     $
         77 59   each
                                      $
                                          103 78
          Item Selected                    Select This Item




                                   1 Item Selected            Add Item To Cart



    Shop This Collection from Heath Zenith




                                    Ex. M - Page 13 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 121 of 258 PageID #: 1398




            Current Product




     Heath Zenith Twin Head
     White Outdoor Integrated
     LED Dusk to Dawn Activated




                                  Ex. M - Page 14 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 122 of 258 PageID #: 1399




   Sponsored Products




    PROBRITE High-         PROBRITE            PROBRITE 14-        PROBRITE Bright     PROBRITE
    Output 40-Watt         Architectural       Watt Integrated     Bronze 20-Watt      Watt Integrated
    Integrated LED         Round 50 Watt,      LED Area and        Integrated LED      LED Wall Pack
                  (126)                (12)                  (3)                 (5)

    $
     12796/package         $
                            22240/package      $
                                                11196/package      $
                                                                    9596/package       $
                                                                                        103
    Was $159.96            Was $278            Was $139.96         Was $119.96         Was $129.96




        Add To Cart            Add To Cart         Add To Cart         Add To Cart         Add To Cart



   Specifications

   Dimensions
    Product Depth (in.)

    6

    Product Height (in.)

    4.5

    Product Length (in.)

    6

    Product Width (in.)



                                       Ex. M - Page 15 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 123 of 258 PageID #: 1400



    8.75 in



   Details
    Actual Color Temperature (K)

    5000

    Adjustable Detection Sensitivity

    No

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    84

    Color Temperature

    White Adjustable Light

    Detection Range (ft.)

    0

    Dusk to Dawn

    Yes

    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish

    White

    Fixture Material

    Plastic

    Glass/Lens Type

    Frosted


                                       Ex. M - Page 16 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 124 of 258 PageID #: 1401



    Included

    Mounting Hardware Included

    Lumens

    1850

    Motion Sensing

    No

    Number of Lights

    2 Lights

    Outdoor Lighting Features

    Adjustable Lamp Head,Dusk to
    Dawn,Weather Resistant

    Pack Size

    1 Pack

    Power Options

    Hardwired

    Power Type

    Line voltage

    Product Weight (lb.)

    1.39lb

    Returnable

    90-Day

    Timer Included

    No

    Voltage




                                   Ex. M - Page 17 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 125 of 258 PageID #: 1402



    Line Voltage

    Voltage Type

    Line Voltage



   Warranty / Certifications
    Certifications and Listings

    ETL Listed

    Manufacturer Warranty

    5 Year




   Recently Viewed Items




    Heath Zenith Twin
    Head Bronze
    Outdoor Integrated
    NOT YET RATED




                                  Ex. M - Page 18 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 126 of 258 PageID #: 1403



/**/




Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Internet #309814994      Model # HZ-8814-BZ




       Share          Save to Favorites        Print

Heath Zenith
Triple Head Outdoor Integrated LED Dusk to Dawn Activated
Flood Light with Adjustable Color Temperature
                      Write the first Review    Ask the first question


 $
     96 99
                                               Ex. M - Page 19 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 127 of 258 PageID #: 1404

                        ♢




      Save up to $100 on your qualifying purchase.
      Apply for a Home Depot Consumer Card

Fixture Color/Finish: Bronze

  Bronze       White




     LET'S PROTECT THIS.
     Add a 2-year Home Depot Protection Plan for $12.00
     Learn More


Quantity        -           1         +


           Not in Your Store - We'll Ship It There

        Available for pickup
        February 19 - February 20

        We'll send it to Sixes Road for free pickup

                                                  Add to Cart

        Check Nearby Stores


                                                   or

           We'll Deliver It to You

        Free Delivery
        Get it byThu, Feb 20


                                                  Add to Cart

        Delivery Options




           Your Fastest Checkout
           Turn on Instant Checkout



                                          Ex. M - Page 20 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 128 of 258 PageID #: 1405




                                We're unable to ship this item to homes and stores in:
                                              GU, PR, VIMore



                                        Your local store: Sixes Road
                                          Store Details & Services


                                                        Easy returns in store and online
         Or buy now with                                Learn about our return policy




   Product Overview

   Introducing Color Temperature technology that allows exterior home lighting to be customized from
   a warm white to daylight color temperature using a simple adjustable dial located on the light.
   Photocell technology allows that light to operate from dusk to dawn with LED technology that
   provides long lasting bright energy efficient lighting for safety and security around the perimeter of
   the home. The light fixture has a three robust lamp head design which provides the ability to focus
   light where needed in large areas.


    • Adjustable color temperature from warm white to daylight by simple dial control
    • Operates from dusk-to-dawn only
    • Bright 3100 Lumens output
    • Triple lamp head design with tool-free adjustment
    • Energy efficient LED technology
    • Bronze finish
    • 5 year warranty
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
    the Adobe Web site.




                                           Ex. M - Page 21 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 129 of 258 PageID #: 1406



         Shop This Collection from Heath Zenith (1)
             Current Product




    Heath Zenith Triple Head          Heath Zenith Twin
    Outdoor Integrated LED            Head Bronze Outdoor
    Dusk to Dawn Activated            Integrated LED Dusk
    Flood Light with Adjustable…      to Dawn Activated …
                   (0)                               (0)



     $
         96 99   each
                                      $
                                          72 58
          Item Selected                    Select This Item




                                   1 Item Selected            Add Item To Cart



    Shop This Collection from Heath Zenith




                                    Ex. M - Page 22 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 130 of 258 PageID #: 1407




            Current Product




     Heath Zenith Triple Head
     Outdoor Integrated LED
     Dusk to Dawn Activated




                                Ex. M - Page 23 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 131 of 258 PageID #: 1408




   Sponsored Products




    PROBRITE High-         PROBRITE            PROBRITE 14-        PROBRITE Bright     PROBRITE
    Output 40-Watt         Architectural       Watt Integrated     Bronze 20-Watt      Watt Integrated
    Integrated LED         Round 50 Watt,      LED Area and        Integrated LED      LED Wall Pack
                  (126)                (12)                  (3)                 (5)

    $
     12796/package         $
                            22240/package      $
                                                11196/package      $
                                                                    9596/package       $
                                                                                        103
    Was $159.96            Was $278            Was $139.96         Was $119.96         Was $129.96




        Add To Cart            Add To Cart         Add To Cart         Add To Cart         Add To Cart



   Specifications

   Dimensions
    Product Depth (in.)

    6

    Product Height (in.)

    4.5

    Product Length (in.)

    6

    Product Width (in.)



                                       Ex. M - Page 24 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 132 of 258 PageID #: 1409



    13.25 in



   Details
    Actual Color Temperature (K)

    5000

    Adjustable Detection Sensitivity

    No

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    84

    Color Temperature

    White Adjustable Light

    Detection Range (ft.)

    0

    Dusk to Dawn

    Yes

    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish

    Bronze

    Fixture Material

    Plastic

    Glass/Lens Type

    Frosted


                                       Ex. M - Page 25 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 133 of 258 PageID #: 1410



    Included

    Mounting Hardware Included

    Lumens

    3100

    Motion Sensing

    No

    Number of Lights

    3 Lights

    Outdoor Lighting Features

    Adjustable Lamp Head,Dusk to
    Dawn,Weather Resistant

    Pack Size

    1 Pack

    Power Options

    Hardwired

    Power Type

    Line voltage

    Product Weight (lb.)

    3lb

    Returnable

    90-Day

    Timer Included

    No

    Voltage




                                   Ex. M - Page 26 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 134 of 258 PageID #: 1411



    Line Voltage

    Voltage Type

    Line Voltage



   Warranty / Certifications
    Certifications and Listings

    ETL Listed

    Manufacturer Warranty

    5 year



   How can we improve our product information? Provide feedback.




   Recently Viewed Items




    Heath Zenith Twin      Heath Zenith Twin
    Head White             Head Bronze
    Outdoor Integrated     Outdoor Integrated
                   (1)      NOT YET RATED




                                            Ex. M - Page 27 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 135 of 258 PageID #: 1412



/**/




Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Internet #309815011      Model # HZ-8814-WH




       Share          Save to Favorites        Print

Heath Zenith
Triple Head Outdoor Integrated LED Dusk to Dawn Activated
Flood Light with Adjustable Color Temperature
                (1)      Write a Review       Questions & Answers (1)


 $
     103 78
                                               Ex. M - Page 28 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 136 of 258 PageID #: 1413

                        ♢




      Save up to $100 on your qualifying purchase.
      Apply for a Home Depot Consumer Card

Fixture Color/Finish: White

  Bronze       White




     LET'S PROTECT THIS.
     Add a 2-year Home Depot Protection Plan for $18.00
     Learn More


Quantity        -           1         +


           Not in Your Store - We'll Ship It There

        Available for pickup
        February 19 - February 20

        We'll send it to Sixes Road for free pickup

                                                  Add to Cart

        Check Nearby Stores


                                                   or

           We'll Deliver It to You

        Free Delivery
        Get it byThu, Feb 20


                                                  Add to Cart

        Delivery Options




           Your Fastest Checkout
           Turn on Instant Checkout



                                          Ex. M - Page 29 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 137 of 258 PageID #: 1414




                                We're unable to ship this item to homes and stores in:
                                              GU, PR, VIMore



                                        Your local store: Sixes Road
                                          Store Details & Services


                                                        Easy returns in store and online
         Or buy now with                                Learn about our return policy




   Product Overview

   Introducing Color Temperature technology allows exterior home lighting to be customized from a
   warm white to daylight color temperature using a simple adjustable dial located on the light.
   Photocell technology allows the light to operate from dusk to dawn with LED technology that
   provides long lasting bright energy efficient lighting for safety and security around the perimeter of
   the home. The light fixture has a three robust lamp head design which provides the ability to focus
   light where needed in large areas.


    • Adjustable color temperature from warm white to daylight by simple dial control
    • Operates from dusk-to-dawn only
    • Bright 3100 Lumens output
    • Triple lamp head design with tool-free adjustment
    • Energy efficient LED technology
    • White finish
    • 5 year warranty
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
    the Adobe Web site.




                                           Ex. M - Page 30 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 138 of 258 PageID #: 1415



         Shop This Collection from Heath Zenith (2)
             Current Product




    Heath Zenith Triple Head          Heath Zenith Twin       Heath Zenith 180-
    Outdoor Integrated LED            Head White Outdoor      Degree White Motion
    Dusk to Dawn Activated            Integrated LED Dusk     Activated Outdoor
    Flood Light with Adjustable…      to Dawn Activated …     Flood Light …
                  (1)                                (1)                   (2)



     $
         103 78   each
                                      $
                                          77 59               $
                                                                  14 54
          Item Selected                    Select This Item        Select This Item




                                   1 Item Selected            Add Item To Cart



    Shop This Collection from Heath Zenith




                                    Ex. M - Page 31 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 139 of 258 PageID #: 1416




                                Ex. M - Page 32 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 140 of 258 PageID #: 1417




   Sponsored Products




    PROBRITE High-         PROBRITE            PROBRITE 14-        PROBRITE Bright     PROBRITE
    Output 40-Watt         Architectural       Watt Integrated     Bronze 20-Watt      Watt Integrated
    Integrated LED         Round 50 Watt,      LED Area and        Integrated LED      LED Wall Pack
                  (126)                (12)                  (3)                 (5)

    $
     12796/package         $
                            22240/package      $
                                                11196/package      $
                                                                    9596/package       $
                                                                                        103
    Was $159.96            Was $278            Was $139.96         Was $119.96         Was $129.96




        Add To Cart            Add To Cart         Add To Cart         Add To Cart         Add To Cart



   Specifications

   Dimensions
    Product Depth (in.)

    6

    Product Height (in.)

    4.50

    Product Length (in.)

    6

    Product Width (in.)



                                       Ex. M - Page 33 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 141 of 258 PageID #: 1418



    13.25 in



   Details
    Actual Color Temperature (K)

    5000

    Adjustable Detection Sensitivity

    No

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    84

    Color Temperature

    White Adjustable Light

    Detection Range (ft.)

    0

    Dusk to Dawn

    Yes

    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish

    White

    Fixture Material

    Plastic

    Glass/Lens Type

    Frosted


                                       Ex. M - Page 34 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 142 of 258 PageID #: 1419



    Included

    Mounting Hardware Included

    Lumens

    3100

    Motion Sensing

    No

    Number of Lights

    3 Lights

    Outdoor Lighting Features

    Adjustable Lamp Head,Dusk to
    Dawn,Weather Resistant

    Pack Size

    1 Pack

    Power Options

    Hardwired

    Power Type

    Line voltage

    Product Weight (lb.)

    3lb

    Returnable

    90-Day

    Timer Included

    No

    Voltage




                                   Ex. M - Page 35 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 143 of 258 PageID #: 1420



    Line Voltage

    Voltage Type

    Line Voltage



   Warranty / Certifications
    Certifications and Listings

    ETL Listed

    Manufacturer Warranty

    5 year




   Recently Viewed Items




    Heath Zenith           Heath Zenith Twin    Heath Zenith Twin
    Triple Head            Head White           Head Bronze
    Outdoor Integrated     Outdoor Integrated   Outdoor Integrated
                   (0)                  (1)     NOT YET RATED




                                        Ex. M - Page 36 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 144 of 258 PageID #: 1421




                                Ex. M - Page 37 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 145 of 258 PageID #: 1422




                                Ex. M - Page 38 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 146 of 258 PageID #: 1423




                                Ex. M - Page 39 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 147 of 258 PageID #: 1424




                                Ex. M - Page 40 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 148 of 258 PageID #: 1425




                                Ex. M - Page 41 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 149 of 258 PageID #: 1426




                                Ex. M - Page 42 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 150 of 258 PageID #: 1427




                                Ex. M - Page 43 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 151 of 258 PageID #: 1428




                                Ex. M - Page 44 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 152 of 258 PageID #: 1429




                                Ex. M - Page 45 of 45
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 153 of 258 PageID #: 1430




                                EXHIBIT N
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 154 of 258 PageID #: 1431



/**/




Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Internet #309142410      Model # DF-5909-WH   Store SKU #1004365415




       Share          Save to Favorites       Print

 Exclusive

Defiant
270-Degree White Motion Outdoor Integrated LED Flood Light
with Clearview Edgelit Translucent Light Panel Technology
                (10)      Write a Review      Questions & Answers (3)

 • Unique Clear Lamp Head Panels - blends in w/exterior of your home
 • 2000 Lumens - seamless bright light



                                              Ex. N - Page 1 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 155 of 258 PageID #: 1432


 • LED Lit Touch Sensor controls



 $
     119 97
                      ♢




      Save up to $100 on your qualifying purchase.
      Apply for a Home Depot Consumer Card



         Request installation                                 Add 2-yr protection for $18.00
         powered by Pro Referral                              What's Included
         What to Expect




Quantity      -           1            +


         Pick Up In Store Today

        Aisle 51, Bay 015 Text to Me

         5 in stock at Sixes Road

                                                  Add to Cart

        Check Nearby Stores



                                                   or

         We'll Deliver It to You

        Free Delivery
        Get it by Thu, Feb 20


                                                  Add to Cart



         Get it today for as low as $8.99. Delivery Options


        Turn on Instant Checkout

                                           Ex. N - Page 2 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 156 of 258 PageID #: 1433


         Your Fastest Checkout


                               We're unable to ship this item to homes and stores in:
                                              GU, PR, VIMore



                                      Your local store: Sixes Road
                                        Store Details & Services


                                                       Easy returns in store and online
         Or buy now with                               Learn about our return policy




   Product Overview

   Make your home more secure and stylish with this motion activated outdoor flood light. The
   ClearView Edgelit Translucent Light Panel Technology feature lets the light fixture blend in to your
   home exterior. The new technology allows dim accent light to shine from the back of the panels to
   create a soft wall wash ambient lighting affect. This fixture gives a warm white color temperature of
   3000K at a bright 2000 Lumens. The DualBrite feature allows dim accent light from dusk to dawn
   and full bright when motion is detected.


    • ClearView Edgelit translucent LED light panel technology
    • DualBrite 2-level lighting comes on at a warm white (3000K) temperature which beautifies,
      protects and save energy by utilizing accent light from dusk to dawn and full light when motion
      is detected
    • Bright LED at 2000 Lumens output
    • 270° motion detection up to 50 ft. range/features LED light sensor indicators for easy
      adjustments and notifications of functionality
    • Tool-free lamp head and sensor adjustment
    • DIY friendly with 2 easy steps to installation
    • Eave or wall mount
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • Installation Guide


                                           Ex. N - Page 3 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 157 of 258 PageID #: 1434


         • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
    the Adobe Web site.




         Shop This Collection from Defiant (2)
              Current Product




    Defiant 270-Degree White          Defiant 180-Degree          Defiant 270 Degree
    Motion Outdoor Integrated         White Motion                Bronze Motion
    LED Flood Light with              Activated Outdoor           Outdoor Integrated
    Clearview Edgelit …               Flood Light                 LED Flood Light wit…
                   (10)                              (554)                      (13)



     $
         119 97   each
                                       $
                                           27 97                   $
                                                                       119 97
           Item Selected                    Select This Item            Select This Item




                                   1 Item Selected                 Add Item To Cart



    Shop This Collection from Defiant




                                     Ex. N - Page 4 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 158 of 258 PageID #: 1435




                                Ex. N - Page 5 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 159 of 258 PageID #: 1436




   Sponsored Products




    PROBRITE High-          PROBRITE            PROBRITE 15-           PROBRITE 14-        PROBRITE
    Output 40-Watt          Architectural       Watt Integrated        Watt Integrated     Bronze 20-Watt
    Integrated LED          Round 50 Watt,      LED Wall Pack          LED Area and        Integrated LED
                  (126)                 (12)                    (21)                 (3)

    $
     12796/package          $
                             22240/package      $
                                                 10396/package         $
                                                                        11196/package      $
                                                                                            9596
    Was $159.96             Was $278            Was $129.96            Was $139.96         Was $119.96




        Add To Cart             Add To Cart         Add To Cart            Add To Cart         Add To Cart



   Specifications

   Dimensions
    Assembled Depth (in.)

    7.74 in

    Assembled Height (in.)

    6.32 in

    Assembled Width (in.)

    13.96 in

    Product Depth (in.)



                                         Ex. N - Page 6 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 160 of 258 PageID #: 1437



    6.32

    Product Height (in.)

    7.74

    Product Length (in.)

    6.32

    Product Width (in.)

    13.96 in



   Details
    Actual Color Temperature (K)

    2769

    Adjustable Detection Sensitivity

    Yes

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    80.5

    Color Temperature

    Soft White

    Detection Range (ft.)

    50

    Dusk to Dawn

    Yes

    Electrical Features

    Weather Resistant


                                       Ex. N - Page 7 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 161 of 258 PageID #: 1438



    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish

    White

    Fixture Material

    Metal

    Glass/Lens Type

    Textured

    Included

    Mounting Hardware Included

    Light Beam Angle

    270

    Light Bulb Type Included

    Smart LED Bulbs

    Lumens

    2000

    Motion Sensing

    Yes

    Number of Lights

    1 Light

    Outdoor Lighting Features

    Adjustable Detection Sensitivity,Adjustable
    Lamp Head,Dusk to Dawn,Motion
    Sensing,Weather Resistant,Weather
    Resistant




                                         Ex. N - Page 8 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 162 of 258 PageID #: 1439



    Pack Size

    1 Pack

    Pack Size

    1 Pack

    Power Options

    Hardwired

    Power Type

    Line voltage

    Product Weight (lb.)

    2.17lb

    Returnable

    90-Day

    Timer Included

    Yes

    Voltage

    Line Voltage

    Voltage Type

    Line Voltage



   Warranty / Certifications
    Certifications and Listings

    ETL Listed,FCC Listed

    Manufacturer Warranty

    5 Years




                                  Ex. N - Page 9 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 163 of 258 PageID #: 1440


   How can we improve our product information? Provide feedback.




   Recently Viewed Items




    Heath Zenith         Heath Zenith          Heath Zenith Twin    Heath Zenith Twin
    Triple Head          Triple Head           Head White           Head Bronze
    Outdoor Integrated   Outdoor Integrated    Outdoor Integrated   Outdoor Integrated
                 (1)                  (0)                   (1)     NOT YET RATED




                                      Ex. N - Page 10 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 164 of 258 PageID #: 1441



Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5983-WH    Internet #205937583   Store SKU #1001311060




     Share        Save to Favorites          Print


 Exclusive


Defiant
180 Degree White LED Motion Outdoor Security Light
               (785)    Write a Review       Questions & Answers (185)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 180-degree motion detection with up to 70 ft. range
 • LED light produces 2050 lumens with 24.99 watt equivalence


$
    69 97
Fixture Color/Finish: White




                                             Ex. N - Page 11 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 165 of 258 PageID #: 1442




    LET'S PROTECT THIS.
    Add a 2-year Home Depot Protection Plan for $12.00
    Learn More


Quantity     -            1           +


         Pick Up In Store Today

       Aisle 51, Bay 015 Text to Me

         9 in stock at Sixes Road

                                                   Add to Cart

       Check Nearby Stores



                                                   or

         We'll Deliver It to You

       Order within 3 hrs 13 mins
       to get it by March 20

       Free Delivery

                                                   Add to Cart

       Delivery Options



                                    We're unable to ship this item to:
                                            GU, PR, VIMore


                                                        Easy returns in store and online
        Or buy now with                                 Learn about our return policy




   Product Overview
                                          Ex. N - Page 12 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 166 of 258 PageID #: 1443




   The New Defiant 180-Degree LED motion security light with DualBrite chases away nighttime
   darkness. This LED motion light provides seamless light coverage for increased safety, security
   and peace of mind. Never change a bulb again with this new LED technology. Install quickly and
   safely with three friendly, DIY easy steps to connect. The DualBrite feature beautifies, protects and
   saves energy by utilizing accent light from dusk-to-dawn and full light when motion is detected.


    • Bright LED light at 2050 lumens of output
    • 180-degree motion detection with up to 70 ft. range
    • DualBrite 2-level lighting technology
    • Can be mounted on walls or eaves
    • Need help choosing outdoor lighting? check out our buying guide for helpful tips.
    • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • FAQ
      • Instructions / Assembly
      • Troubleshooting Guide
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
    the Adobe Web site.




   Specifications
   Dimensions
    Product Depth (in.)

    7.25

    Product Height (in.)

    7.375

    Product Length (in.)



                                          Ex. N - Page 13 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 167 of 258 PageID #: 1444



    7.25

    Product Width (in.)

    8.5



   Details
    Actual Color Temperature (K)

    5000

    Adjustable Detection Sensitivity

    Yes

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    82

    Color Temperature

    Daylight

    Detection Range (ft.)

    70

    Dusk to Dawn

    Yes

    Electrical Features

    Timer,Weather Resistant

    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish

    White


                                       Ex. N - Page 14 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 168 of 258 PageID #: 1445



    Fixture Material

    Plastic

    Glass/Lens Type

    Frosted

    Included

    Hardware Included,Motion Sensor,Timer

    Light Beam Angle

    180

    Light Bulb Type Included

    SMD LED

    Lumens

    2050

    Motion Sensing

    Yes

    Number of Lights

    2 Lights

    Outdoor Lighting Features

    Adjustable Detection Sensitivity,Adjustable
    Lamp Head,Dusk to Dawn,Motion
    Sensing,Timer,Weather Resistant

    Power Options

    Hardwired

    Power Type

    Hardwired

    Product Weight (lb.)



                                        Ex. N - Page 15 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 169 of 258 PageID #: 1446



    1.39lb

    Returnable

    90-Day

    Timer Included

    Yes

    Voltage

    Line Voltage

    Watt Equivalence

    24.99



   Warranty / Certifications
    Certifications and Listings

    1-UL Listed,cUL Listed

    Manufacturer Warranty

    5 Years



   How can we improve our product information? Provide feedback.




   Recently Viewed Items




    Defiant 270-           Defiant 180° White   Defiant 180°
    degree White           Motion Activated     Bronze Motion

                                       Ex. N - Page 16 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 170 of 258 PageID #: 1447




                                Ex. N - Page 17 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 171 of 258 PageID #: 1448



Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5983-BZ      Internet #205937641   Store SKU #1001318510




     Share            Save to Favorites        Print


 Exclusive


Defiant
180 Bronze LED Motion Outdoor Security Light
               (785)       Write a Review      Questions & Answers (185)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 180-degree motion detection with up to 70 ft. range
 • LED light produces 2050 lumens with 24.99 watt equivalence


$
    69 97
Fixture Color/Finish: Bronze




                                               Ex. N - Page 18 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 172 of 258 PageID #: 1449




    LET'S PROTECT THIS.
    Add a 2-year Home Depot Protection Plan for $12.00
    Learn More


Quantity     -            1           +


         Pick Up In Store Today


         7 in stock at Sixes Road

                                                   Add to Cart

       Check Nearby Stores




                                                   or

         We'll Deliver It to You

       Order within 3 hrs 11 mins
       to get it by March 20

       Free Delivery

                                                   Add to Cart

       Delivery Options



                                    We're unable to ship this item to:
                                            GU, PR, VIMore


                                                        Easy returns in store and online
        Or buy now with                                 Learn about our return policy




   Product Overview
                                          Ex. N - Page 19 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 173 of 258 PageID #: 1450




   The New Defiant LED motion security light with DualBrite chases away night time darkness. This
   LED motion light provides seamless light coverage for increased safety, security and peace of
   mind. Never change a bulb with this new LED technology. Install quickly and safely with DIY
   friendly 3 Easy Steps to Connect. The DualBrite feature beautifies, protects and saves energy by
   utilizing accent light from Dusk-to-Dawn and full light when motion is detected.


    • Bright LED light at 2050 lumen output
    • 180 degree motion detection with up to 70 ft. range
    • DualBrite 2-level lighting technology
    • Wall or eave mount
    • Need help choosing outdoor lighting? check out our buying guide for helpful tips.
    • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • FAQ
      • Instructions / Assembly
      • Troubleshooting Guide
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
    the Adobe Web site.




   Specifications
   Dimensions
    Product Depth (in.)

    7.25

    Product Height (in.)

    7.375

    Product Length (in.)



                                          Ex. N - Page 20 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 174 of 258 PageID #: 1451



    7.25

    Product Width (in.)

    8.5



   Details
    Actual Color Temperature (K)

    5000

    Adjustable Detection Sensitivity

    Yes

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    82

    Color Temperature

    Daylight

    Detection Range (ft.)

    70

    Dusk to Dawn

    Yes

    Electrical Features

    Timer,Weather Resistant

    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish

    Bronze


                                       Ex. N - Page 21 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 175 of 258 PageID #: 1452



    Fixture Material

    Plastic

    Glass/Lens Type

    Frosted

    Included

    Timer

    Light Beam Angle

    180

    Light Bulb Type Included

    SMD LED

    Lumens

    2050

    Motion Sensing

    Yes

    Number of Lights

    2 Lights

    Outdoor Lighting Features

    Adjustable Detection Sensitivity,Adjustable
    Lamp Head,Dusk to Dawn,Motion
    Sensing,Timer,Weather Resistant

    Power Options

    Hardwired

    Power Type

    Hardwired

    Product Weight (lb.)



                                        Ex. N - Page 22 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 176 of 258 PageID #: 1453



    1.39lb

    Returnable

    90-Day

    Timer Included

    Yes

    Voltage

    Line Voltage

    Watt Equivalence

    24.99



   Warranty / Certifications
    Certifications and Listings

    1-UL Listed,cUL Listed

    Manufacturer Warranty

    5 Years




   Recently Viewed Items




    Defiant 180            Defiant 270-         Defiant 180° White   Defiant 180°
    Degree White LED       degree White         Motion Activated     Bronze Motion
    Motion Outdoor         Motion Activated     Outdoor Integrated   Activated Outdoor


                                        Ex. N - Page 23 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 177 of 258 PageID #: 1454




                                Ex. N - Page 24 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 178 of 258 PageID #: 1455



Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5988-WH    Internet #205937582   Store SKU #1001311064




     Share        Save to Favorites          Print


 Exclusive


Defiant
270 Degree 3-Head White LED Motion Outdoor Security Light
               (393)    Write a Review       Questions & Answers (67)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 270-degree motion detection with up to 70 ft. range
 • LED light produces 2450 lumens with 29.23 watt equivalence


$
    89 97
Fixture Color/Finish: White




                                             Ex. N - Page 25 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 179 of 258 PageID #: 1456


Light Beam Angle: 270

  270




    LET'S PROTECT THIS.
    Add a 2-year Home Depot Protection Plan for $12.00
    Learn More


Quantity      -            1           +


         Pick Up In Store Today

        Aisle 51, Bay 015 Text to Me

         3 in stock at Sixes Road

                                                    Add to Cart

        Check Nearby Stores



                                                    or

         We'll Deliver It to You

        Order within 3 hrs 10 mins
        to get it by March 20

        Free Delivery

                                                    Add to Cart

        Delivery Options



                                     We're unable to ship this item to:
                                             GU, PR, VIMore


                                                         Easy returns in store and online
        Or buy now with                                  Learn about our return policy


                                           Ex. N - Page 26 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 180 of 258 PageID #: 1457




   Product Overview
   The New Defiant LED motion security light chases away night time darkness. The NEW innovative
   3 lamp head design offers unlimited light coverage options to provide increased safety, security,
   and peace of mind. Never change a bulb with this new LED technology. 3 Easy Steps to Connect
   is DIY friendly and allows quick safe installation. A DualBrite feature beautifies, protects and saves
   energy by utilizing accent light from Dusk-to-Dawn and full light when motion is detected.


    • Bright LED light at 2450 Lumen output
    • 270 degree motion detection with up to 70 ft. range
    • 3 lamp heads for increased light coverage
    • DualBrite 2-level lighting
    • Wall or eave mount
    • Need help choosing outdoor lighting? check out our buying guide for helpful tips.
    • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • FAQ
      • Instructions / Assembly
      • Troubleshooting Guide
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
    the Adobe Web site.




   Specifications
   Dimensions
    Product Depth (in.)

    6.19




                                          Ex. N - Page 27 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 181 of 258 PageID #: 1458



    Product Height (in.)

    8.125

    Product Length (in.)

    6.19

    Product Width (in.)

    9.25



   Details
    Actual Color Temperature (K)

    5000

    Adjustable Detection Sensitivity

    Yes

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    68

    Color Temperature

    Daylight

    Detection Range (ft.)

    70

    Dusk to Dawn

    No

    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish


                                       Ex. N - Page 28 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 182 of 258 PageID #: 1459



    White

    Fixture Material

    Plastic

    Glass/Lens Type

    Frosted

    Included

    Hardware Included,Motion Sensor,Timer

    Light Beam Angle

    270

    Lumens

    2450

    Motion Sensing

    Yes

    Number of Lights

    3 Lights

    Outdoor Lighting Features

    Adjustable Detection Sensitivity,Adjustable
    Lamp Head,Dusk to Dawn,Motion
    Sensing,Timer,Weather Resistant

    Power Options

    Hardwired

    Power Type

    Hardwired

    Product Weight (lb.)

    1.66lb



                                        Ex. N - Page 29 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 183 of 258 PageID #: 1460



    Returnable

    90-Day

    Timer Included

    Yes

    Voltage

    Line Voltage

    Watt Equivalence

    29.23



   Warranty / Certifications
    Certifications and Listings

    1-UL Listed,cUL Listed

    Manufacturer Warranty

    5 Years




   Recently Viewed Items




    Defiant 180            Defiant 180        Defiant 270-         Defiant 180° White   Defiant
    Bronze LED             Degree White LED   degree White         Motion Activated     Bronze Motion
    Motion Outdoor         Motion Outdoor     Motion Activated     Outdoor Integrated   Activated Outdoor
                   (785)              (785)                (340)               (340)



                                      Ex. N - Page 30 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 184 of 258 PageID #: 1461




                                Ex. N - Page 31 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 185 of 258 PageID #: 1462



Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5988-BZ      Internet #300486585   Store SKU #1002169632




     Share            Save to Favorites        Print


 Exclusive


Defiant
270 Degree Bronze Motion Outdoor Integrated LED Security
Light
               (393)       Write a Review      Questions & Answers (67)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 270-degree motion detection with up to 70 ft. range
 • Integrated LED produces 2450 lumens with 29.23-watt equivalence


$
    105 73
Fixture Color/Finish: Bronze




                                               Ex. N - Page 32 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 186 of 258 PageID #: 1463



Light Beam Angle: 270

  270




Quantity      -            1          +


         Not in Your Store - We'll Ship It There

        Available for pickup
        March 25 - March 28

        We'll send it to Sixes Road for free pickup

                                                   Add to Cart

        Check Nearby Stores


                                                   or

         We'll Deliver It to You

        Order within 3 hrs 9 mins
        to get it by March 20

        Free Delivery

                                                   Add to Cart

        Delivery Options



                                    We're unable to ship this item to:
                                            GU, PR, VIMore


                                                        Easy returns in store and online
        Or buy now with                                 Learn about our return policy




                                          Ex. N - Page 33 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 187 of 258 PageID #: 1464



   Product Overview
   The New Defiant LED motion security light chases away night time darkness. The NEW innovative
   3-lamp head design offers unlimited light coverage options to provide increased safety, security,
   and peace of mind. Never change a bulb with this new LED technology. 3 Easy Steps to Connect
   is DIY friendly and allows quick safe installation. A DualBrite feature beautifies, protects and saves
   energy by utilizing accent light from Dusk-to-Dawn and full light when motion is detected.


    • Bright LED light at 2450 Lumen output
    • 270 degree motion detection with up to 70 ft. range
    • 3 lamp heads for increased light coverage
    • DualBrite 2-level lighting
    • 1-2-3 easy install
    • Manual override ability for constant light when needed
    • Wall and eave mount
    • Operating temperature range: -25-degreeC (-13-degreeF) to +50-degreeC (+120-degreeF)
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • FAQ
      • Instructions / Assembly
      • Troubleshooting Guide
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
    the Adobe Web site.




   Specifications
   Dimensions
    Product Depth (in.)

    6.19

    Product Height (in.)


                                          Ex. N - Page 34 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 188 of 258 PageID #: 1465



    8.125

    Product Length (in.)

    6.19

    Product Width (in.)

    9.25



   Details
    Actual Color Temperature (K)

    5000

    Adjustable Detection Sensitivity

    Yes

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    68

    Color Temperature

    Daylight

    Detection Range (ft.)

    70

    Dusk to Dawn

    Yes

    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish




                                       Ex. N - Page 35 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 189 of 258 PageID #: 1466



    Bronze

    Fixture Material

    Plastic

    Glass/Lens Type

    Frosted

    Included

    Hardware Included,Motion Sensor,Timer

    Light Beam Angle

    270

    Lumens

    2450

    Motion Sensing

    Yes

    Number of Lights

    3 Lights

    Outdoor Lighting Features

    Adjustable Detection Sensitivity,Adjustable
    Lamp Head,Dusk to Dawn,Motion
    Sensing,Weather Resistant

    Power Options

    Hardwired

    Power Type

    Hardwired

    Product Weight (lb.)

    1.66lb



                                        Ex. N - Page 36 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 190 of 258 PageID #: 1467



    Returnable

    90-Day

    Timer Included

    Yes

    Voltage

    Line Voltage

    Watt Equivalence

    29.23



   Warranty / Certifications
    Certifications and Listings

    1-UL Listed

    Manufacturer Warranty

    5 Years




   Recently Viewed Items




    Defiant 270            Defiant 180         Defiant 180         Defiant 270-         Defiant
    Degree 3-Head          Bronze LED          Degree White LED    degree White         Motion Activated
    White LED Motion       Motion Outdoor      Motion Outdoor      Motion Activated     Outdoor Integrated
                   (393)               (785)               (785)                (340)



                                       Ex. N - Page 37 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 191 of 258 PageID #: 1468




                                Ex. N - Page 38 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 192 of 258 PageID #: 1469



Home / Smart Home / Smart Lighting

Model # DFI-5985-WH    Internet #205937594   Store SKU #1001311061




     Share        Save to Favorites          Print


 Exclusive


Defiant
270 Degree White LED Bluetooth Motion Outdoor Security
Light
               (393)    Write a Review       Questions & Answers (139)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 270-degree motion detection with up to 70 ft. range
 • LED light produces 2350 lumens with 26.53 watt equivalence


$
    109 00
Fixture Color/Finish: White




                                             Ex. N - Page 39 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 193 of 258 PageID #: 1470




    LET'S PROTECT THIS.
    Add a 2-year Home Depot Protection Plan for $18.00
    Learn More


Quantity     -            1           +


         Pick Up In Store Today

       Aisle 51, Bay 015 Text to Me

         8 in stock at Sixes Road

                                                   Add to Cart

       Check Nearby Stores



                                                  or

         We'll Deliver It to You

       Order within 3 hrs 6 mins
       to get it by March 20

       Free Delivery

                                                   Add to Cart

       Delivery Options



                                   We're unable to ship this item to:
                                            GU, PR, VIMore


                                                       Easy returns in store and online
        Or buy now with                                Learn about our return policy




                                          Ex. N - Page 40 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 194 of 258 PageID #: 1471



   Product Overview
   The New Defiant Bluetooth smart LED motion security light with DualBrite chases away night time
   darkness. No need to climb ladders for motion sensor adjustment as the innovative use of
   Bluetooth smart Technology allows sensor control from your smart phone device. Bluetooth smart
   technology allows control of light level outside your home by adjustable dimming feature. LED
   technology provides no bulbs to change. Install quick and safely with DIY friendly 3 Easy Steps to
   Connect. The DualBrite feature protects and saves energy by utilizing accent light from Dusk-to-
   Dawn and full light when motion is detected.


    • Bluetooth smart technology allows you to control sensor settings right from your phone
    • Bright LED light at 2300 Lumen output
    • 270 degree motion detection with up to 70 ft. range, wall or eave mount
    • DualBrite 2-level lighting
    • Works with iPhone 4S or later, works with android version 4.3 or later, phone requires
      bluetooth version 4.0 or later
    • Need help choosing outdoor lighting? check out our buying guide for helpful tips.
    • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • FAQ
      • Instructions / Assembly
      • Troubleshooting Guide
      • Use and Care Manual
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
    the Adobe Web site.




   Specifications
   Dimensions
    Product Depth (in.)



                                         Ex. N - Page 41 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 195 of 258 PageID #: 1472



    5.88

    Product Height (in.)

    8.875

    Product Length (in.)

    5.88

    Product Width (in.)

    11



   Details
    Actual Color Temperature (K)

    5000

    Adjustable Detection Sensitivity

    Yes

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    83

    Color Temperature

    Daylight

    Detection Range (ft.)

    70

    Dusk to Dawn

    No

    Exterior Lighting Product Type

    Floodlights


                                       Ex. N - Page 42 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 196 of 258 PageID #: 1473



    Fixture Color/Finish

    White

    Fixture Material

    Plastic

    Glass/Lens Type

    Frosted

    Hub Required

    No hub connection available

    Included

    Timer

    Light Beam Angle

    270

    Lumens

    2350

    Motion Sensing

    Yes

    Number of Lights

    2 Lights

    Outdoor Lighting Features

    Adjustable Detection Sensitivity,Adjustable
    Lamp Head,Dusk to Dawn,Motion
    Sensing,Timer,Weather Resistant

    Power Options

    Hardwired

    Power Options



                                        Ex. N - Page 43 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 197 of 258 PageID #: 1474



    Hardwired

    Power Type

    Hardwired

    Product Weight (lb.)

    1.66lb

    Remote Access

    No Remote Access

    Requires Hub?

    No Hub Required

    Returnable

    90-Day

    Smart Home

    Smart Home Enabled

    Smart Home Protocol

    Bluetooth

    Timer Included

    Yes

    Voice Control Hub Required

    No Voice Control

    Voltage

    Line Voltage

    Watt Equivalence

    28.53

    Works With



                                 Ex. N - Page 44 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 198 of 258 PageID #: 1475



    Proprietary App



   Warranty / Certifications
    Certifications and Listings

    1-UL Listed,cUL Listed

    Manufacturer Warranty

    5 Years




   Recently Viewed Items




    Defiant 270            Defiant 270         Defiant 180         Defiant 180        Defiant
    Degree Bronze          Degree 3-Head       Bronze LED          Degree White LED   degree White
    LED Bluetooth          White LED Motion    Motion Outdoor      Motion Outdoor     Motion Activated
                  (393)                (393)               (785)              (785)




                                       Ex. N - Page 45 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 199 of 258 PageID #: 1476



Home / Smart Home / Smart Lighting

Model # DFI-5985-BZ      Internet #205937584   Store SKU #1001318516




     Share            Save to Favorites        Print


 Exclusive


Defiant
270 Degree Bronze LED Bluetooth Motion Outdoor Security
Light
               (393)       Write a Review      Questions & Answers (139)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 270-degree motion detection with up to 70 ft. range
 • LED light produces 2350 lumens with 28.53 watt equivalence


$
    99 97
Fixture Color/Finish: Bronze




                                               Ex. N - Page 46 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 200 of 258 PageID #: 1477




    LET'S PROTECT THIS.
    Add a 2-year Home Depot Protection Plan for $12.00
    Learn More


Quantity     -            1           +


         Pick Up at a Nearby Store Today

       Not in stock at your Sixes Road store

         2 in stock at Kennesaw North (8.3 mi)
       Aisle 45, Bay 004 Text to Me


                                                   Add to Cart

       Check Another Nearby Store


                                                  or

         We'll Deliver It to You

       Order within 3 hrs 7 mins
       to get it by March 20

       Free Delivery

                                                   Add to Cart

       Delivery Options



                                   We're unable to ship this item to:
                                            GU, PR, VIMore


                                                       Easy returns in store and online
        Or buy now with                                Learn about our return policy



                                          Ex. N - Page 47 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 201 of 258 PageID #: 1478




   Product Overview
   The New Defiant Bluetooth smart LED motion security light with DualBrite chases away night time
   darkness. No need to climb ladders for motion sensor adjustment as the innovative use of
   Bluetooth smart Technology allows sensor control from your smart phone device. Bluetooth smart
   technology allows control of light level outside your home by adjustable dimming feature. LED
   technology provides no bulbs to change. Install quick and safely with DIY friendly 3 Easy Steps to
   Connect. The DualBrite feature protects and saves energy by utilizing accent light from Dusk-to-
   Dawn and full light when motion is detected.


    • Bluetooth smart technology allows you to control sensor settings right from your phone
    • Bright LED light at 2300 Lumen output
    • 270 degree motion detection with up to 70 ft. range, wall or eave mount
    • DualBrite 2-level lighting
    • Works with iPhone 4S or later, works with android version 4.3 or later, phone requires
      bluetooth version 4.0 or later
    • 5000K color temperature for security brightness
    • Dimmable light level from the App on your phone
    • Free downloadable App
    • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • FAQ
      • Instructions / Assembly
      • Troubleshooting Guide
      • Use and Care Manual
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
    the Adobe Web site.




   Specifications

                                         Ex. N - Page 48 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 202 of 258 PageID #: 1479


   Dimensions
    Product Depth (in.)

    5.88

    Product Height (in.)

    8.875

    Product Length (in.)

    5.88

    Product Width (in.)

    11



   Details
    Actual Color Temperature (K)

    5000

    Adjustable Detection Sensitivity

    Yes

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    83

    Color Temperature

    Daylight

    Detection Range (ft.)

    70

    Dusk to Dawn

    No


                                       Ex. N - Page 49 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 203 of 258 PageID #: 1480



    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish

    Bronze

    Fixture Material

    Plastic

    Glass/Lens Type

    Frosted

    Hub Required

    No hub connection available

    Included

    Hardware Included,Motion Sensor,Timer

    Light Beam Angle

    270

    Lumens

    2350

    Motion Sensing

    Yes

    Number of Lights

    2 Lights

    Outdoor Lighting Features

    Adjustable Detection Sensitivity,Adjustable
    Lamp Head,Dusk to Dawn,Motion
    Sensing,Timer,Weather Resistant

    Power Options



                                        Ex. N - Page 50 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 204 of 258 PageID #: 1481



    Hardwired

    Power Options

    Hardwired

    Power Type

    Hardwired

    Product Weight (lb.)

    1.66lb

    Remote Access

    No Remote Access

    Requires Hub?

    No Hub Required

    Returnable

    90-Day

    Smart Home

    Smart Home Enabled

    Smart Home Protocol

    Bluetooth

    Timer Included

    Yes

    Voice Control Hub Required

    No Voice Control

    Voltage

    Line Voltage

    Watt Equivalence



                                 Ex. N - Page 51 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 205 of 258 PageID #: 1482



    28.53

    Works With

    Proprietary App



   Warranty / Certifications
    Certifications and Listings

    1-UL Listed,cUL Listed

    Manufacturer Warranty

    5 Years




   Recently Viewed Items




    Defiant 270            Defiant 180         Defiant 180         Defiant 270-         Defiant
    Degree 3-Head          Bronze LED          Degree White LED    degree White         Motion Activated
    White LED Motion       Motion Outdoor      Motion Outdoor      Motion Activated     Outdoor Integrated
                  (393)                (785)               (785)                (340)




                                       Ex. N - Page 52 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 206 of 258 PageID #: 1483



/**/




Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Internet #310380131      Model # CD-5909-BZ




       Share          Save to Favorites       Print

Defiant
270 Degree Bronze Motion Outdoor Integrated LED Flood
Light with Clearview Edgelit Translucent Light Panel Technology
                (13)      Write a Review      Questions & Answers (1)


 $
     119 97
                                              Ex. N - Page 53 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 207 of 258 PageID #: 1484

                     ♢




     Save up to $100 on your qualifying purchase.
     Apply for a Home Depot Consumer Card



    LET'S PROTECT THIS.
    Add a 2-year Home Depot Protection Plan for $18.00
    Learn More


Quantity     -            1          +


         Not in Your Store - We'll Ship It There

       Available for pickup
       February 19 - February 20

       We'll send it to Sixes Road for free pickup

                                                 Add to Cart

       Check Nearby Stores


                                                  or

         We'll Deliver It to You

       Free Delivery
       Get it byThu, Feb 20


                                                 Add to Cart

       Delivery Options




        Your Fastest Checkout
        Turn on Instant Checkout



                              We're unable to ship this item to homes and stores in:
                                           GU, PR, VIMore



                                         Ex. N - Page 54 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 208 of 258 PageID #: 1485




                                      Your local store: Sixes Road
                                        Store Details & Services


                                                       Easy returns in store and online
         Or buy now with                               Learn about our return policy




   Product Overview

   Make your home more secure and stylish with this motion activated outdoor flood light. The
   CleaView Edgelit Translucent Light Panel Technology feature lets the light fixture blend in to your
   home exterior. The new technology allows dim accent light to shine from the back of the panels to
   create a soft wall wash ambient lighting affect. This fixture gives a warm white color temperature of
   3000K at a bright 2000 Lumens. The DualBrite feature allows dim accent light from dusk to dawn
   and full bright when motion is detected.


    • Clearview Edgelit translucent LED light panel technology
    • DualBrite 2-level lighting comes on at a warm white (3000K) temperature which beautifies,
      protects and saves energy by utilizing accent light from dusk to dawn and full light when
      motion is detected
    • Bright LED at 2000 Lumens output
    • 270° motion detection up to 50 ft. range/features LED light sensor indicators for easy
      adjustments and notifications of functionality
    • Tool-free lamp head and sensor adjustment
    • DIY friendly with 2 easy steps to installation
    • Eave or wall mount
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from

    the Adobe Web site.




                                                                                (1)


                                          Ex. N - Page 55 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 209 of 258 PageID #: 1486



         Shop This Collection from Defiant
             Current Product




    Defiant 270 Degree Bronze      Defiant 270-Degree
    Motion Outdoor Integrated      White Motion Outdoor
    LED Flood Light with           Integrated LED Flood
    Clearview Edgelit …            Light with Clearview…
                  (13)                            (10)



     $
         119 97   each
                                   $
                                       119 97
          Item Selected                 Select This Item




                                1 Item Selected            Add Item To Cart



    Shop This Collection from Defiant




                                  Ex. N - Page 56 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 210 of 258 PageID #: 1487




            Current Product




     Defiant 270 Degree Bronze
     Motion Outdoor Integrated
     LED Flood Light with
     Clearview Edgelit


                                 Ex. N - Page 57 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 211 of 258 PageID #: 1488




   Sponsored Products




    PROBRITE High-         PROBRITE            PROBRITE 15-         PROBRITE 14-        PROBRITE
    Output 40-Watt         Architectural       Watt Integrated      Watt Integrated     Bronze 20-Watt
    Integrated LED         Round 50 Watt,      LED Wall Pack        LED Area and        Integrated LED
                  (126)                (12)                  (21)                 (3)

    $
     12796/package         $
                            22240/package      $
                                                10396/package       $
                                                                     11196/package      $
                                                                                         9596
    Was $159.96            Was $278            Was $129.96          Was $139.96         Was $119.96




        Add To Cart            Add To Cart         Add To Cart          Add To Cart         Add To Cart



   Specifications

   Dimensions
    Product Depth (in.)

    6.32

    Product Height (in.)

    7.74

    Product Length (in.)

    6.32

    Product Width (in.)



                                       Ex. N - Page 58 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 212 of 258 PageID #: 1489



    13.96



   Details
    Actual Color Temperature (K)

    2769

    Adjustable Detection Sensitivity

    Yes

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    80.5

    Color Temperature

    Soft White

    Detection Range (ft.)

    50

    Dusk to Dawn

    Yes

    Electrical Features

    Weather Resistant

    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish

    Bronze

    Fixture Material

    Metal


                                       Ex. N - Page 59 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 213 of 258 PageID #: 1490



    Glass/Lens Type

    Textured

    Included

    Motion Sensor,Mounting Hardware Included

    Light Beam Angle

    270

    Light Bulb Type Included

    Smart LED Bulbs

    Lumens

    2000

    Motion Sensing

    Yes

    Number of Lights

    2 Lights

    Outdoor Lighting Features

    Adjustable Detection Sensitivity,Adjustable
    Lamp Head,Dusk to Dawn,Motion
    Sensing,Weather Resistant,Weather
    Resistant

    Pack Size

    1 Pack

    Pack Size

    1 Pack

    Power Options

    Hardwired




                                        Ex. N - Page 60 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 214 of 258 PageID #: 1491



    Power Type

    Low voltage

    Product Weight (lb.)

    2.17lb

    Returnable

    90-Day

    Timer Included

    Yes

    Voltage

    Line Voltage

    Voltage Type

    Line Voltage



   Warranty / Certifications
    Certifications and Listings

    ETL Listed,FCC Listed

    Manufacturer Warranty

    5 Years




   Recently Viewed Items




                                  Ex. N - Page 61 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 215 of 258 PageID #: 1492


                                (10)                (1)           (0)
    (1054)




                                Ex. N - Page 62 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 216 of 258 PageID #: 1493



                   Select Your Store                       Help Center          Credit Center         Gift Cards            Gift Registry        Order Tracker         Rebate Center


Heath Zenith Link White Dual Head LED Motion Sensor Outdoor Security Flood Light
Model Number: HZ-5835-WH Menards® SKU: 3569276


                                                                                                  Online Price


                                                                                                  EVERYDAY LOW PRICE                                                       $79.99
                                                                                                  11% MAIL-IN REBATE Good Through 3/23/19                                   $8.80
                                                                                                  FINAL PRICE
                                                                                                                                                       $71.19                   each


                                                                                                  You Save $8.80 After Mail-In Rebate

                                                                                                      Color: White                                     


                                                                                                  * Mail-in Rebate is in the form of merchandise credit check, valid in-store
                                                                                                  only. Merchandise credit check is not valid towards purchases made on
                                                                                                  MENARDS.COM®.




                                          FREE Ship To Store                                                                       Shipping
                                   Enter Your ZIP Code for store information                                                          Available




 Description & Documents                                                                                                                                                               

 All LiNK™ fixtures communicate; when one LiNK™ light turns on with motion, all     Features
 LiNK™ lights turn on, for added safety and security around your home.                  • LINK Technology
                                                                                        •   Bright 2100 Lumen Output
 Shipping Dimensions: 12.5 H x 8.39 W x 6.3 D
                                                                                        •   DualBrite- 2 Level Lighting
 Shipping Weight: 2.9 lbs
                                                                                        •   Easy Install Technology
                                                                                        •   180 Degree Motion Detection
 Brand Name: Heath Zenith
                                                                                        •   Adjustable Detection Range up to 70 ft.




                                                              Shop our design & buy stores +



                                                               Ex. N - Page 63 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 217 of 258 PageID #: 1494


   Specifications                                                                                                                                                                                             


     Overall Height                                     8.39 inch                                          Overall Width                                      12.5 inch

     Overall Depth                                      6.3 inch                                           Weight                                             2.87 pound

     Backplate Dimensions                               4.25 inch                                          Lighting Feature                                   Motion

     Product Type                                       Flood                                              Power Source                                       Direct Wire

     Voltage                                            120V                                               Degree of Motion Detection                         180

     Detection Range                                    70 foot                                            Number of Bulbs Required                           None (uses Integrated LED)

     Total Light Wattage                                2100 lumen                                         Bulb Type                                          LED

     Bulb Base                                          None (uses Integrated LED)                         Bulb Shape                                         None (Integrated LED)

     Bulb Shape Code                                    None (uses Integrated LED)                         Bulbs Included                                     No (Integrated LED)

     Light Color Temperature                            5000 kelvin                                        Light Output                                       2100 lumen

     Material                                           Plastic                                            Fixture Color Family                               White

     Fixture Color/Finish                               White                                              Shade/Diffuser Material                            Polycarbonate

     Shade/Diffuser Color/Finish                        Frosted                                            Recommended Environment                            Outdoor

     Listing Agency Standards                           cETLus Listed                                      Manufacturer Warranty                              5 year




Please Note: Prices, promotions, styles and availability may vary by store and online. Inventory is sold and received continuously throughout the day; therefore, the quantity shown may not be available when you
get to the store. This inventory may include a store display unit. Online orders and products purchased in-store qualify for rebate redemption. Mail-in Rebate is in the form of merchandise credit check, valid in-
store only. Merchandise credit check is not valid towards purchases made on MENARDS.COM®. By submitting this rebate form, you agree to resolve any disputes related to rebate redemption by binding arbitration
and you waive any right to file or participate in a class action. Terms and conditions available at www.rebateinternational.com®




                                                                                 Shop our design & buy stores +



                                                                                   Ex. N - Page 64 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 218 of 258 PageID #: 1495



                   Select Your Store                       Help Center          Credit Center         Gift Cards            Gift Registry        Order Tracker         Rebate Center


Heath Zenith Link Bronze Dual Head LED Motion Sensor Outdoor Security Flood Light
Model Number: HZ-5835-BZ Menards® SKU: 3569275


                                                                                                  Online Price


                                                                                                  EVERYDAY LOW PRICE                                                       $79.99
                                                                                                  11% MAIL-IN REBATE Good Through 3/23/19                                   $8.80
                                                                                                  FINAL PRICE
                                                                                                                                                       $71.19                   each


                                                                                                  You Save $8.80 After Mail-In Rebate

                                                                                                      Color: Bronze                                    


                                                                                                  * Mail-in Rebate is in the form of merchandise credit check, valid in-store
                                                                                                  only. Merchandise credit check is not valid towards purchases made on
                                                                                                  MENARDS.COM®.




                                          FREE Ship To Store                                                                       Shipping
                                   Enter Your ZIP Code for store information                                                          Available




  Description & Documents                                                                                                                                                              

 All LiNK™ fixtures communicate; when one LiNK™ light turns on with motion, all     Features
 LiNK™ lights turn on, for added safety and security around your home.                  • LINK Technology
                                                                                        •   Bright 2100 Lumen Output
 Shipping Dimensions: 12.5 H x 8.39 W x 6.3 D
                                                                                        •   DualBrite- 2 Level Lighting
 Shipping Weight: 2.9 lbs
                                                                                        •   Easy Install Technology
                                                                                        •   180 Degree Motion Detection
 Brand Name: Heath Zenith
                                                                                        •   Adjustable Detection Range up to 70 ft.




                                                              Shop our design & buy stores +



                                                               Ex. N - Page 65 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 219 of 258 PageID #: 1496


   Specifications                                                                                                                                                                                             


     Overall Height                                     8.39 inch                                          Overall Width                                      12.5 inch

     Overall Depth                                      6.3 inch                                           Weight                                             2.87 pound

     Backplate Dimensions                               4.25 inch                                          Lighting Feature                                   Motion

     Product Type                                       Flood                                              Power Source                                       Direct Wire

     Voltage                                            120V                                               Degree of Motion Detection                         180

     Detection Range                                    70 foot                                            Number of Bulbs Required                           None (uses Integrated LED)

     Total Light Wattage                                2100 lumen                                         Bulb Type                                          LED

     Bulb Base                                          None (uses Integrated LED)                         Bulb Shape                                         None (Integrated LED)

     Bulb Shape Code                                    None (uses Integrated LED)                         Bulbs Included                                     No (Integrated LED)

     Light Color Temperature                            5000 kelvin                                        Light Output                                       2100 lumen

     Material                                           Plastic                                            Fixture Color Family                               Bronze

     Fixture Color/Finish                               Bronze                                             Shade/Diffuser Material                            Polycarbonate

     Shade/Diffuser Color/Finish                        Frosted                                            Recommended Environment                            Outdoor

     Listing Agency Standards                           cETLus Listed                                      Manufacturer Warranty                              5 year




Please Note: Prices, promotions, styles and availability may vary by store and online. Inventory is sold and received continuously throughout the day; therefore, the quantity shown may not be available when you
get to the store. This inventory may include a store display unit. Online orders and products purchased in-store qualify for rebate redemption. Mail-in Rebate is in the form of merchandise credit check, valid in-
store only. Merchandise credit check is not valid towards purchases made on MENARDS.COM®. By submitting this rebate form, you agree to resolve any disputes related to rebate redemption by binding arbitration
and you waive any right to file or participate in a class action. Terms and conditions available at www.rebateinternational.com®




                                                                                 Shop our design & buy stores +



                                                                                   Ex. N - Page 66 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 220 of 258 PageID #: 1497




                                Ex. N - Page 67 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 221 of 258 PageID #: 1498




                                Ex. N - Page 68 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 222 of 258 PageID #: 1499




                                Ex. N - Page 69 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 223 of 258 PageID #: 1500




                                Ex. N - Page 70 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 224 of 258 PageID #: 1501




                                Ex. N - Page 71 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 225 of 258 PageID #: 1502




                                Ex. N - Page 72 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 226 of 258 PageID #: 1503




                                Ex. N - Page 73 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 227 of 258 PageID #: 1504




                                Ex. N - Page 74 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 228 of 258 PageID #: 1505




                                Ex. N - Page 75 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 229 of 258 PageID #: 1506




                                Ex. N - Page 76 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 230 of 258 PageID #: 1507




                                Ex. N - Page 77 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 231 of 258 PageID #: 1508




                                Ex. N - Page 78 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 232 of 258 PageID #: 1509




                                Ex. N - Page 79 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 233 of 258 PageID #: 1510




                                Ex. N - Page 80 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 234 of 258 PageID #: 1511




                                Ex. N - Page 81 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 235 of 258 PageID #: 1512




                                Ex. N - Page 82 of 82
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 236 of 258 PageID #: 1513




                                EXHIBIT O
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 237 of 258 PageID #: 1514



Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5996-WH   Internet #301886086   Store SKU #1002578072




     Share        Save to Favorites         Print


 Exclusive


Defiant
180° White Motion Activated Outdoor Integrated LED Twin
Head Flood Light with Emergency Back Up Light
               (24)   Write a Review        Questions & Answers (1)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 180-degree motion detection with up to 70 ft. range
 • Integrated LED produces 2350 lumens with 27.76-watt equivalence


$
    89 97
                           1

                                            Ex. O - Page 1 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 238 of 258 PageID #: 1515



Quantity      -                        +


         Not in Your Store - We'll Ship It There

        Available for pickup
        March 25 - March 28

        We'll send it to Sixes Road for free pickup

                                                    Add to Cart

        Check Nearby Stores


                                                    or

         We'll Deliver It to You

        Order within 2 hrs 43 mins
        to get it by March 20

        Free Delivery

                                                    Add to Cart

        Delivery Options



                                     We're unable to ship this item to:
                                            AK, GU, HI, PR, VI


                                                         Easy returns in store and online
        Or buy now with                                  Learn about our return policy




   Product Overview
   The New Defiant Twin Head LED motion security light with Emergency Light Technology chases
   away night time darkness even during a power outage. This LED motion light operates as a normal



                                           Ex. O - Page 2 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 239 of 258 PageID #: 1516


   motion light but will provide emergency lighting when there is a power outage. When power is
   restored the light will resume normal operation and automatically charge the lithium battery back to
   its full capacity to be ready for the next power outage.


    • Emergency lighting feature with lithium battery technology allows the motion light to operate
      when there is a power outage
    • DualBrite 2-level comes pre-set at a warm (3000k) temperature, this feature beautifies,
      protects and saves energy by utilizing accent light from dusk-to-dawn and full light when
      motion is detected
    • Bright LED at 2350 lumens output (5399K) on electrical power: 400 lumen output in
      emergency light mode
    • 180° motion detection with up to 70 ft. range
    • Tool-free lamp head and sensor adjustment
    • DIY friendly with 3 easy steps to installation
    • Wall or eave mount
    • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
    • Click here for more information on Electronic Recycling Programs


    Info & Guides
      • Instructions / Assembly
      • SDS
      • Troubleshooting Guide
      • Warranty

    You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
    the Adobe Web site.




   Specifications
   Dimensions
    Product Depth (in.)

    6.89

    Product Height (in.)

    6.3



                                           Ex. O - Page 3 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 240 of 258 PageID #: 1517



    Product Length (in.)

    6.89

    Product Width (in.)

    9.65



   Details
    Actual Color Temperature (K)

    5000

    Adjustable Detection Sensitivity

    Yes

    Adjustable Lamp Head

    Yes

    Color Rendering Index (CRI)

    84

    Color Temperature

    Daylight

    Detection Range (ft.)

    70

    Dusk to Dawn

    Yes

    Exterior Lighting Product Type

    Floodlights

    Fixture Color/Finish

    White

    Fixture Material


                                       Ex. O - Page 4 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 241 of 258 PageID #: 1518



    Plastic

    Glass/Lens Type

    Frosted

    Included

    Hardware Included,Motion Sensor,Timer

    Light Beam Angle

    180

    Lumens

    2350

    Motion Sensing

    Yes

    Number of Lights

    2 Lights

    Outdoor Lighting Features

    Adjustable Detection Sensitivity,Adjustable
    Lamp Head,Dusk to Dawn,Motion
    Sensing,Water Resistant

    Power Options

    Hardwired

    Power Type

    Hardwired

    Product Weight (lb.)

    1.81lb

    Returnable

    90-Day



                                         Ex. O - Page 5 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 242 of 258 PageID #: 1519



    Timer Included

    Yes

    Voltage

    Line Voltage

    Watt Equivalence

    27.76



   Warranty / Certifications
    Certifications and Listings

    1-UL Listed,ETL Listed,FCC Listed

    Manufacturer Warranty

    5 Years




   Recently Viewed Items




    Defiant 270            Defiant 270          Defiant 270            Defiant 270         Defiant
    Degree White LED       Degree Bronze        Degree Bronze          Degree 3-Head       Bronze LED
    Bluetooth Motion       LED Bluetooth        Motion Outdoor         White LED Motion    Motion Outdoor
                   (393)                (393)                  (393)               (393)




                                        Ex. O - Page 6 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 243 of 258 PageID #: 1520



                                          Select Your Store Menards Pro           Help Center            Credit Center      Gift Cards      Gift Registry   Order Tracker


Heath Zenith® FlexView® Bronze Integrated LED Quad Head Motion Sensor Outdoor Security
Flood Light
Model Number: HZV-5838-BZ Menards® SKU: 3569245


                                                                                                       Online Price




                                                                                                         8997
                                                                                                       $
                                                                                                                      each


                                                                                                           Color: Bronze



                                                                                                                           Not sure what to buy?
                                                                                                                           Check out our Buying Guides!

                                                                                                                                    VIEW NOW




                                            FREE Ship To Store                                                                   Shipping
                                     Enter Your ZIP Code for store information                                                     Available




  Description & Documents                                                                                                                                                

 This motion-activated LED security flood light will help bring more security           Features
 exactly where you need it. With a detection range of 70 feet and a motion                  • Motion activated and manual mode
 detection range of 240 degrees, no space will be left in the dark. The bright,             • Mounting hardware included
 energy saving LED light will automatically turn on when motion is detected and             • DualBrite® technology on lower light panels
 includes the DualBrite® feature on the lower panels. DualBrite® allows the lower           • Easy installation mounting plate
 panels of the light to provide low-level lighting and illuminates to full brightness       • Tool-free sensor and lamp head adjustment
 when motion is detected for optimal energy savings.                                        • Light is not dimmable
                                                                                            • This LED light has a CRI of 90, a color temperature of 5000K (Daylight),
                                                                                              and is 2350 Lumens
 Shipping Dimensions: 12.48 H x 8.39 W x 6.30 D
                                                                                            • Life expectancy of 30,000 hours
 Shipping Weight: 3.0 lbs

 Brand Name: Heath Zenith




                                                                 Shop Our Design & Buy Tools! +



                                                                    Ex. O - Page 7 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 244 of 258 PageID #: 1521


   Specifications                                                                                                                                                                                               


     Overall Height                                      7.2 inch                                           Overall Width                                       11 inch

     Overall Depth                                       6.2 inch                                           Weight                                              2.23 pound

     Backplate Dimensions                                4.38 inch                                          Lighting Feature                                    Motion

     Product Type                                        Security Flood Light                               Power Source                                        Direct Wire

     Voltage                                             120V                                               Degree of Motion Detection                          240

     Detection Range                                     70 foot                                            Number of Bulbs Required                            None (uses Integrated LED)

     Maximum Wattage per Socket                          38                                                 Total Light Wattage                                 38

     Bulb Type                                           LED                                                Bulbs Included                                      No (Integrated LED)

     Light Color Temperature                             5000 kelvin                                        Light Output                                        2350 lumen

     Material                                            Polycarbonate                                      Fixture Color Family                                Bronze

     Fixture Color/Finish                                Bronze                                             Shade/Diffuser Material                             Plastic

     Shade/Diffuser Color/Finish                         Frosted                                            Recommended Environment                             Outdoor

     Listing Agency Standards                            ETL Listed                                         Manufacturer Warranty                               5 year

     View Return Policy




Please Note: Prices, promotions, styles and availability may vary by store and online. Inventory is sold and received continuously throughout the day; therefore, the quantity shown may not be available when you
get to the store. This inventory may include a store display unit. Online orders and products purchased in-store qualify for rebate redemption. Mail-in Rebate is in the form of merchandise credit check, valid in-
store only. Merchandise credit check is not valid towards purchases made on MENARDS.COM®. By submitting this rebate form, you agree to resolve any disputes related to rebate redemption by binding
arbitration and you waive any right to file or participate in a class action. Terms and conditions available at www.rebateinternational.com®




                                                                                 Shop Our Design & Buy Tools! +



                                                                                     Ex. O - Page 8 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 245 of 258 PageID #: 1522



                                          Select Your Store Menards Pro           Help Center            Credit Center      Gift Cards      Gift Registry   Order Tracker


Heath Zenith® FlexView® White Integrated LED Quad Head Motion Sensor Outdoor Security
Flood Light
Model Number: HZV-5838-WH Menards® SKU: 3569246


                                                                                                       Online Price




                                                                                                         8997
                                                                                                       $
                                                                                                                      each


                                                                                                           Color: White



                                                                                                                           Not sure what to buy?
                                                                                                                           Check out our Buying Guides!

                                                                                                                                    VIEW NOW




                                            FREE Ship To Store                                                                   Shipping
                                     Enter Your ZIP Code for store information                                                     Available




 Description & Documents                                                                                                                                                 

 This motion-activated LED security flood light will help bring more security           Features
 exactly where you need it. With a detection range of 70 feet and a motion                  • Motion activated and manual mode
 detection range of 240 degrees, no space will be left in the dark. The bright,             • Mounting hardware included
 energy saving LED light will automatically turn on when motion is detected and             •   DualBrite® technology on lower light panels
 includes the DualBrite® feature on the lower panels. DualBrite® allows the lower           •   Easy installation mounting plate
 panels of the light to provide low-level lighting and illuminates to full brightness       •   Tool-free sensor and lamp head adjustment
 when motion is detected for optimal energy savings.                                        •   Light is not dimmable
                                                                                            • This LED light has a CRI of 90, a color temperature of 5000K (Daylight),
                                                                                              and is 2350 Lumens
 Shipping Dimensions: 12.48 H x 8.39 W x 6.30 D
                                                                                            • Life expectancy of 30,000 hours
 Shipping Weight: 3.0 lbs

 Brand Name: Heath Zenith




                                                                 Shop Our Design & Buy Tools! +



                                                                    Ex. O - Page 9 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 246 of 258 PageID #: 1523


   Specifications                                                                                                                                                                                               


     Overall Height                                      7.2 inch                                           Overall Width                                       11 inch

     Overall Depth                                       6.2 inch                                           Weight                                              2.23 pound

     Backplate Dimensions                                4.38 inch                                          Lighting Feature                                    Motion

     Product Type                                        Security Flood Light                               Power Source                                        Direct Wire

     Voltage                                             120V                                               Degree of Motion Detection                          240

     Detection Range                                     70 foot                                            Number of Bulbs Required                            None (uses Integrated LED)

     Maximum Wattage per Socket                          38                                                 Total Light Wattage                                 38

     Bulb Type                                           LED                                                Bulbs Included                                      No (Integrated LED)

     Light Color Temperature                             5000 kelvin                                        Light Output                                        2350 lumen

     Material                                            Polycarbonate                                      Fixture Color Family                                White

     Fixture Color/Finish                                White                                              Shade/Diffuser Material                             Plastic

     Shade/Diffuser Color/Finish                         Frosted                                            Recommended Environment                             Outdoor

     Listing Agency Standards                            ETL Listed                                         Manufacturer Warranty                               5 year

     View Return Policy




Please Note: Prices, promotions, styles and availability may vary by store and online. Inventory is sold and received continuously throughout the day; therefore, the quantity shown may not be available when you
get to the store. This inventory may include a store display unit. Online orders and products purchased in-store qualify for rebate redemption. Mail-in Rebate is in the form of merchandise credit check, valid in-
store only. Merchandise credit check is not valid towards purchases made on MENARDS.COM®. By submitting this rebate form, you agree to resolve any disputes related to rebate redemption by binding
arbitration and you waive any right to file or participate in a class action. Terms and conditions available at www.rebateinternational.com®




                                                                                 Shop Our Design & Buy Tools! +



                                                                                    Ex. O - Page 10 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 247 of 258 PageID #: 1524




                                Ex. O - Page 11 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 248 of 258 PageID #: 1525




                                Ex. O - Page 12 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 249 of 258 PageID #: 1526




                                Ex. O - Page 13 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 250 of 258 PageID #: 1527




                                Ex. O - Page 14 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 251 of 258 PageID #: 1528




                                Ex. O - Page 15 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 252 of 258 PageID #: 1529




                                Ex. O - Page 16 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 253 of 258 PageID #: 1530




                                Ex. O - Page 17 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 254 of 258 PageID #: 1531




                                Ex. O - Page 18 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 255 of 258 PageID #: 1532




                                Ex. O - Page 19 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 256 of 258 PageID #: 1533




                                Ex. O - Page 20 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 257 of 258 PageID #: 1534




                                Ex. O - Page 21 of 22
Case 1:20-cv-00224-LPS Document 27-2 Filed 09/29/20 Page 258 of 258 PageID #: 1535




                                Ex. O - Page 22 of 22
